  Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 1 of 90



Heidi J. McIntosh (CO Bar No. 48230)
       (pro hac vice pending)
Stuart C. Gillespie (CO Bar No. 42861)
       (pro hac vice pending)
Caitlin Miller (CO Bar No. 50600)
       (pro hac vice pending)
Earthjustice
633 17th Street, Suite 1600
Denver, CO 80202
sgillespie@earthjustice.org
cmiller@earthjustice.org
Phone: (303) 996-9616
Fax: (720) 550-5757

Attorneys for Plaintiffs Tohono O’odham
Nation; Pascua Yaqui Tribe; and Hopi
Tribe

                    IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ARIZONA
___________________________________
                                              )
Tohono O’odham Nation;                        )
Pascua Yaqui Tribe; and Hopi Tribe,           ) No. _______________
                                              )
                        Plaintiffs,           )
                                              )
v.                                            ) COMPLAINT FOR DECLARATORY
                                              ) AND INJUNCTIVE RELIEF
D. Peter Helmlinger, in his official capacity )
as Brigadier General of the U.S. Army         )
Corps of Engineers; and the U.S. Army         )
Corps of Engineers,                           )
                                              )
                                              )
                        Defendants.           )
___________________________________ )
  Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 2 of 90



                                    INTRODUCTION
       1.     The Santa Rita Mountains rise as a “sky island” from the desert southwest
of Tucson, Arizona. They are a place of remarkable scenic beauty and ecological
richness, whose wildlife, water, and sacred places have sustained Native American
cultural and religious life for over 10,000 years. Unique cultural sites evidencing the life
of early O’odham and other Indian inhabitants include the remnants of villages where
groups of hunters and their families lived in community settings adjacent to the desert
washes that drain this immense landscape. One site includes the only known ballcourt in
the northern Santa Ritas, where the early ancestors of today’s tribal members once
competed. Graves containing the remains of the early native peoples exist throughout the
mountains. Seeps and springs fed by groundwater create pools and streams flowing from
the flanks of the Santa Ritas. These sites were not only critical to the early survival of
native peoples in the area, but are so important that the tribes to this day imbue them with
religious significance. Surface waters, either fed by groundwater or storm runoff, are
likewise an essential element of tribal culture, and they sustain the plant and animal life
on which human life has depended for thousands of years.
       2.     In disregard of the unique importance of the Santa Ritas, Rosemont Mining
Company (“Rosemont”) plans to excavate a mile-wide, half-mile deep pit to extract
copper, a proposal that would spell the permanent devastation of this important center of
Native American cultural and religious life.
       3.     The proposed mine would not only mark the loss of some of the most
significant religious and cultural sites to Native American tribes, it would degrade the
Cienega Creek watershed and destroy an intricate network of drainages containing some
of the highest quality streams and wetland ecosystems in Arizona.
       4.     These drainages qualify as Waters of the United States (“WOTUS”)
protected by the Clean Water Act (“CWA”). Rosemont cannot disturb these drainages, in
any way, unless it obtains a dredge and fill permit from the U.S. Army Corps of
Engineers (“Corps”) pursuant to Section 404 of the CWA, 33 U.S.C. § 1344.



                                               1
  Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 3 of 90



Accordingly, in 2011, Rosemont applied for a CWA Section 404 Permit (“404 Permit”)
to construct the mine pit and discharge the excavated waste rock into approximately
39.25 acres of WOTUS.
       5.     For almost eight years, the Environmental Protection Agency (“EPA”),
Pima County, Native American tribes, and the overwhelming majority of the public
vigorously opposed the 404 Permit. EPA alone submitted hundreds of pages of technical
analysis demonstrating that the mine would violate the CWA by causing unacceptable
adverse impacts to WOTUS due to the destruction of 18 miles of streams, the loss of
critical surfacewater flows, the contamination of downstream waters with acid-rock
runoff, and the significant drawdown of the regional aquifer. At the same time, multiple
Native American tribes documented the severe, irreversible, and irreparable impacts of
the mine on their cultural resources and the public interest.
       6.     The Corps’ Los Angeles District Office (“L.A. District”) refused to grant a
404 Permit for the mine, concluding that the construction of the mine pit and discharge of
waste rock would cause significant degradation of WOTUS, violate state water quality
standards, and be contrary to the public interest. Furthermore, the L.A. District found
that the proposed mitigation plan would not adequately offset the adverse impacts to
WOTUS. The L.A. District referred its final decision to the Corps’ South Pacific
Division Office (“South Pacific Division”) for review after Arizona’s governor expressed
his support for the mine despite its harmful impacts.
       7.     On March 8, 2019, the South Pacific Division abruptly reversed course,
modifying the proposed action at the last minute to circumvent the adverse findings of the
L.A. District, EPA, Pima County, the Tribes, and the public. Instead of reviewing the
proposal that had been under consideration since 2011, which involved the discharge of
thousands of tons of waste rock and tailings into WOTUS, the South Pacific Division
instructed Rosemont to prefill all of the washes on the mine site with “native material.”
       8.     The South Pacific Division reasoned that these prefilling activities
(clearing, grubbing, and grading the site) would eliminate not only all of the WOTUS on


                                              2
    Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 4 of 90



the mine site, but with them, the Corps’ very jurisdiction under the CWA. With the
permit issued and the washes filled, the South Pacific Division reasoned that the
construction of the mine pit and dumping of waste rock could occur in the same exact
area, but without any analysis under the CWA or their implementing regulations, known
as the “404(b)(1) Guidelines” or the “Guidelines,” see 40 C.F.R. pt. 230.
       9.     Based on this novel theory, the South Pacific Division artificially
constrained its scope of analysis to the initial prefilling activities. As a result, the South
Pacific Division failed to carefully consider EPA’s factual determinations regarding the
significant adverse impacts to WOTUS due to the construction and operation of the
Rosemont Mine.
       10.    The South Pacific Division compounded this error by claiming that
Rosemont would offset the impacts of prefilling the washes with native material by
relocating the streambed at Sonoita Creek Ranch—which itself would destroy an
additional 8.9 acres of WOTUS. But this mitigation proposal does not offset the
secondary effects to downstream WOTUS due to the construction and operation of the
mine. Furthermore, this highly contentious and risky proposal was never subject to
public notice and comment. Nor did the South Pacific Division prepare a thorough
Environmental Impact Statement (“EIS”) to assess the proposed mitigation measures or
its last-minute modification to the 404 Permit, despite the significant impacts to WOTUS.
       11.    Based on this faulty analysis, the South Pacific Division issued a Record of
Decision (“ROD”) and Supplemental Environmental Assessment (“Supplemental EA”)
granting Rosemont a 404 Permit to prefill all of the washes with native material. Just
twelve days later, on March 20, 2019, the United States Forest Service approved the
revised Mining Plan of Operations (“MPO”), authorizing the construction and operation
of the Rosemont Mine.1 Rosemont intends to commence ground-disturbing activities in



1
 The Tribes challenged the Forest Service’s Record of Decision authorizing the
Rosemont Mine. Tohono O’odham Nation v. U.S. Forest Serv., No. 4:18-cv-00189-


                                               3
  Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 5 of 90



the near future, starting with the excavation and removal of ancestral villages and burial
sites of deep religious and cultural significance to Native American tribes.
       12.    The Tohono O’odham Nation, Pascua Yaqui Tribe, and Hopi Tribe
(collectively, “the Tribes” unless otherwise specified) challenge the Corps’ reversal of the
L.A. District’s decision recommending denial of a 404 Permit for the Rosemont Mine,
asserting violations of the CWA, 33 U.S.C. §§ 1251 et seq.; the National Environmental
Policy Act (“NEPA”), 42 U.S.C. §§ 4321 et seq.; the Administrative Procedure Act
(“APA”), 5 U.S.C. §§ 701–06; and, their implementing regulations.
       13.    First, the Corps violated the CWA and basic principles of administrative
law by abruptly modifying the 404 Permit and instructing Rosemont to prefill the washes
with native material. The South Pacific Division did not identify any need to prefill the
washes with native material to construct the Rosemont Mine, precluding issuance of a
404 permit for these activities. The Corps not even acknowledge that the prefilling
activities violate the MPO approved by the Forest Service, which prohibits Rosemont
from burying the native material cleared from the site under the waste rock piles. The
Corps only discussed the prefilling activities as its newfound basis to constrain the scope
of analysis and disregard the unacceptable impacts on WOTUS. This sleight of hand
violates the CWA.
       14.    Second, even if the Corps could grant a 404 Permit for the sole purpose of
preemptively destroying WOTUS on the mine site, it cannot evade its obligation to
analyze the secondary effects associated with those discharges, including the construction
and operation of the proposed mine on the “fast lands” created by the native material.
       15.    Third, due to its failure to consider the secondary effects associated with
the proposed fill activities, the Corps did not carefully examine EPA and Pima County’s



TUC-JAS (D. Ariz.). Their lawsuit was consolidated with two other cases, all of which
have been fully briefed on the merits. See Ctr. for Biological Diversity v. U.S. Fish and
Wildlife Serv., No. 4:17-cv-00475-TUC-JAS (Lead); Save the Scenic Santa Ritas v. U.S.
Forest Serv., No. 4:17-cv-00576-TUC-JAS.


                                             4
  Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 6 of 90



determinations that the proposed action would cause significant degradation to WOTUS
and violate state water quality standards.
       16.    Fourth, the Corps impermissibly skewed its analysis of the public interest,
considering only the benefits of the mine and not the associated costs. The Corps
claimed that the project was in the public interest due to the jobs and minerals created by
mine operations. But the Corps categorically refused to consider the associated impacts
of mine operations, including the economic and environmental impacts of the projected
groundwater drawdown, polluted stormwater runoff, formation of a toxic pit lake, and
destruction of the Santa Rita Mountains. As a result, the Corps granted a permit that will
have a devastating impact on the religious and cultural sites of profound significance to
the Tribes.
       17.    Fifth, the Corps refused to analyze or mitigate the significant degradation
that would be caused by the fill activities, including the loss of downstream WOTUS due
to groundwater drawdown, reduced stormwater runoff, acid-rock drainage, and the toxic
pit lake that would form after operations cease.
       18.    Sixth, the Corps failed to provide the public with any notice regarding the
significant modifications to the 404 Permit. The Corps instructed Rosemont to discharge
“native material” into WOTUS located at the waste rock and tailings sites, and modified
the scope of analysis to exclude the impacts from the waste rock and tailings piles. The
Corps also authorized new discharges of 8.9 acres of fill into Sonoita Creek, destroying
the existing channel to purportedly create mitigation credits for the mine. The Corps
never issued a Public Notice for these proposed discharges, undermining the public and
the Tribes’ ability to participate meaningfully in the permitting process.
       19.    Finally, the Corps arbitrarily refused to prepare a thorough EIS to analyze
the significant controversy and uncertainty regarding Rosemont’s newly proposed
mitigation measures and modifications to the 404 Permit. Rather, the Corps relied on an
inadequate Supplemental EA, leading to an uninformed analysis in violation of NEPA.




                                             5
  Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 7 of 90



       20.       Given the imminent threat of ground-disturbing activities in this case, the
Tribes have provided footnotes and citations for all of the allegations in the factual
background section below. The Tribes have also provided true and accurate copies of the
cited agency records and court-filed documents, including a table of exhibits for the
Court’s convenience.
                               JURISDICTION AND VENUE
       21.       The Tribes bring this case pursuant to the laws of the United States;
jurisdiction is therefore proper pursuant to 28 U.S.C. § 1331 (federal question
jurisdiction).
       22.       This court also has jurisdiction pursuant to 28 U.S.C. § 1362, which
provides that “district courts shall have original jurisdiction of all civil actions, brought
by any Indian tribe or band with a governing body duly recognized by the Secretary of
the Interior, wherein the matter in controversy arises under the Constitution, laws, or
treaties of the United States.”
       23.       The Defendants’ sovereign immunity is waived under the APA, 5 U.S.C.
§§ 701–06.
       24.       This Court has authority to grant declaratory and injunctive relief pursuant
to 28 U.S.C. §§ 2201–02, 5 U.S.C. §§ 705–06, and Rule 65 of the Federal Rules of Civil
Procedure. This Court also has inherent authority to award injunctive relief.
       25.       This Court has authority to award costs and attorneys’ fees under 28 U.S.C.
§ 2412.
       26.       Venue in the Tucson Division of the District of Arizona is proper pursuant
to 28 U.S.C. § 1391 because the Tohono O’odham Nation and Pascua Yaqui Tribe reside
in the Tucson Division; the lands at issue in this suit are located approximately 30 miles
south of Tucson in Pima County, Arizona; and a substantial part of the events giving rise
to the Tribes’ legal claims occurred in the Tucson Division.




                                                6
  Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 8 of 90



                                          PARTIES
       27.    The TOHONO O’ODHAM NATION, headquartered in Sells, Arizona, is a
federally-recognized sovereign tribe with approximately 33,000 enrolled members. For
thousands of years, members of the Nation and their ancestors occupied much of Sonora,
Mexico, and southern Arizona from the San Pedro River in the east to the Colorado River
in the west––an aboriginal homeland that includes the Santa Rita Mountains. The Nation
now holds a combined area of 2.8 million acres of reservation land located west of the
Santa Rita Mountains.
       28.    The Nation’s Constitution prioritizes the protection of the environment.
The Nation’s stated policy, reflected in its Constitution, is to:
       encourage productive and enjoyable harmony between members of the
       nation and their environment; to promote efforts which will preserve and
       protect the natural and cultural environment of the Tohono O’odham Nation,
       including its lands, air, water, flora and fauna, its ecological systems, and
       natural resources, and its historic and cultural artifacts and archeological
       sites; and to create and maintain conditions under which members of the
       nation and nature can exist in productive harmony and fulfill the social,
       economic, and other requirements of present and future generations of
       members of the Tohono O’odham Nation.

Tohono O’odham Const., art. XVIII, § 1.

       29.    Before their reservation was created by executive orders in the late 1800s,
members of the Nation and their ancestors, the Hohokam people, lived in the Santa Rita
Mountains for approximately 10,000 years. Today, many members of the Nation visit the
Santa Rita Mountains, including the proposed Rosemont Mine site, to observe religious
rituals, honor the ancestors who lived and were buried there, visit sacred seeps and
springs, and gather the bear grass, yucca, and Devil’s Claw they use to craft their
renowned woven baskets, the sales of which provide important income for members of
the Nation. The Nation’s members also visit locations at, adjacent to, or downstream
from the proposed discharges of fill material at Sonoita Creek.




                                               7
    Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 9 of 90



       30.    The Nation’s ancestral lands would be severely and irreversibly damaged
by the mine and its excavation of ancestral graves and other sites of cultural land
religious importance, which would harm their interests in the preservation of the mine
area. If the mine is constructed, their cultural and religious ties to the land would be
irreparably severed.
       31.    The Nation’s Legislative Council passed Resolution No. 09-569 opposing
the mine on October 22, 2009. It has produced and publicly distributed a video
documenting its opposition to the mine and the impacts of the mine.2
       32.    Members of the Nation intend to visit the Santa Rita Mountains in the near
future, including the proposed mine site, to engage in the same activities the O’odham
people have engaged in for hundreds of generations: to honor the ancestors who are
buried there, enjoy the natural environment, collect medicines and basket making
materials, and pray and ask for blessings at the seeps and springs that would be affected
by the mine and activities under the 404 Permit. Members of the Nation also intend to
visit areas at, adjacent to, or downstream from the proposed discharges of fill material at
Sonoita Creek.
       33.    THE PASCUA YAQUI TRIBE is a federally recognized Indian tribe with
approximately 11,000 members in southern Arizona. The Yaqui have lived, travelled,
and hunted throughout the Gila and Santa Cruz River Valleys for hundreds of years. In
1964, the Pascua Yaquis received 202 acres of land southwest of Tucson, which forms
their present-day reservation. The Pascua Yaqui Tribe of Arizona was federally
recognized in 1978.
       34.    The Tribe’s ancestral homelands encompass the Santa Rita Mountains,
which are known as the Blue Flower Mountains in the Yaqui language. The Yaqui’s




2
 Ours is the Land is available at https://vimeo.com/223976575. This short film was
produced by the Nation and depicts in powerful detail the Nation’s spiritual, cultural, and
physical connection to the Santa Rita Mountains.


                                              8
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 10 of 90



ancestors have long used and inhabited these mountains, which provide a source of food,
water, medicinal herbs, traditional materials, and shelter. Members of the Yaqui Tribe
believe these mountains link their ancestors, who are buried there, to current and future
generations.
       35.     The proposed Rosemont Mine and activities under the 404 Permit would
significantly impact, destroy, or alter cultural and archaeological sites containing
numerous burial sites, funerary objects, sacred objects, and other archaeological and
cultural items of the Yaqui people, as well as permanently degrade the cultural and
natural landscape of the area.
       36.     Members of the Yaqui Tribe intend to visit the Santa Rita Mountains,
including the area around the proposed Rosemont Mine site in the near future to gather
materials used in traditional ceremonies, such as the Deer Dance, and document the
presence of medicinal plants and traditional materials in this area.
       37.     The HOPI TRIBE is a federally recognized Indian tribe located in
northeastern Arizona with approximately 14,475 members. The Hopi reservation
occupies part of Coconino and Navajo counties, encompasses more than 1.5 million
acres, and comprises twelve villages situated on three mesas.
       38.     The Hopi Tribe considers the Coronado National Forest, including the site
of the proposed Rosemont Mine, part of their ancestral homelands. Hopi migration
traditions and traditional knowledge reveal significant long-term cultural ties to the area.
The archaeological record also reveals ties between Hopi ancestors and material remains
found in the area, including archaeological sites, human burials, shrines, springs, plants,
and animals. These resources have spiritual meaning and represent an ongoing
connection to the present-day Hopi people.
       39.     Members of the Hopi Tribe have visited, and intend to visit, the Santa Rita
Mountains, including the area around the proposed Rosemont Mine, in the near future to
offer prayers to their ancestors, connect with their cultural history, and appreciate the
beauty of the Santa Rita Mountains.


                                              9
     Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 11 of 90



         40.   In an effort to protect this sacred place, the Tribes have consistently
opposed the 404 Permit and Rosemont’s mine proposal in meetings and in written
correspondence with the Corps’ representatives. The Tribes submitted a lengthy letter to
the Corps in 2017 based on the understanding that the South Pacific Division was
reviewing Rosemont’s request for a permit to construct the mine pit and discharge waste
rock into WOTUS, as required to develop the Rosemont Mine.
         41.   The Tribes have a right to any culturally affiliated Native American cultural
items and ancestral remains that are excavated or discovered on federal lands within the
project area. The Tribes can, upon notice, state a claim for such remains or objects. See
25 U.S.C. § 3002(a); 43 C.F.R. § 10.6.
         42.   Defendant GENERAL D. PETER HELMLINGER is sued in his official
capacity as the Commander of the Northwestern Division of the Corps and is the Corps
official who issued and is responsible for the challenged 404 Permit. Although General
Helmlinger was recently installed as the Commander of the Northwestern Division, he
retained his authority over the Rosemont 404 Permit from his previous post as
Commander of the South Pacific Division.
         43.   Defendant UNITED STATES ARMY CORPS OF ENGINEERS is the
federal agency within the Department of Defense responsible for issuing dredge and fill
permits under CWA Section 404.
                             STATUTORY BACKGROUND
I.       The Clean Water Act
         44.   Congress enacted the CWA to establish a comprehensive program to
“restore and maintain the chemical, physical, and biological integrity of the Nation’s
waters,” to conserve the recreational value of such waters, and to protect wildlife species
that rely on aquatic resources for their survival. 33 U.S.C. § 1251(a).




                                              10
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 12 of 90



       A.      The Clean Water Act Prohibits the Unpermitted Discharge of
               Pollutants into WOTUS
       45.     The CWA prohibits the unpermitted discharge of any pollutant by any
person into WOTUS. See id. § 1311(a). A “discharge” is defined as “any addition of any
pollutant to navigable waters from any point source.” Id. § 1362(12), (16). “[F]ill
material” includes any material placed in waters of the United States that has the effect of
“[r]eplacing any portion of a water of the United States with dry land” or “[c]hanging the
bottom elevation of any portion of a water of the United States.” 33 C.F.R. §
323.2(e)(1)(i)–(ii). The “discharge of fill material” includes the “placement of
overburden, slurry, or tailings or similar mining-related materials.” Id. § 323.2(f).
       46.     “[N]avigable waters” means the “waters of the United States.” 33 U.S.C.
§ 1362(7). “[W]aters of the United States” includes “[a]ll interstate waters,” “[a]ll
tributaries . . . of [interstate] waters,” and “[a]ll waters . . . where they are determined . . .
to have a significant nexus to a[n interstate] water.” 33 C.F.R. § 328.3(a)(2), (5), (7).
       47.     Section 404 of the CWA authorizes the Corps to issue federal permits “for
the discharge of dredged or fill material into the navigable waters at specified disposal
sites.” 33 U.S.C. §1344(a). Before it can issue a 404 permit, however, the Corps must
comply with its own regulations, see 33 C.F.R. pt. 325, as well as the binding guidelines
established by the Corps and the EPA, known as the “404(b)(1) Guidelines” or the
“Guidelines,” see 40 C.F.R. pt. 230. These regulations impose a number of procedural
and substantive restrictions on the Corps’ authority to grant 404 permits.
       B.      The Corps Must Provide a Public Notice Clearly Identifying the
               Proposed Fill Activity
       48.     The Corps must provide the public with notice and an opportunity to
comment on the proposed discharge of dredged or fill material into the waters of the U.S.
at specified disposal sites. 33 C.F.R. § 325.3(a). The notice must “include sufficient
information to give a clear understanding of the nature and magnitude of the activity to
generate meaningful comment.” Id.




                                                11
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 13 of 90



       49.     Among other things, the notice must provide “a brief description of the
proposed activity, its purpose and intended use, so as to provide sufficient information
concerning the nature of the activity to generate meaningful comments,” including “a
description of the type, composition, and quantity of materials” to be discharged. Id. §
325.3(a)(5).
       C.      The Corps Must Avoid Impacts to WOTUS in the First Instance
       50.     The 404(b)(1) Guidelines require the Corps to avoid any adverse impacts to
WOTUS. 40 C.F.R. § 230.91(c)(2). The Corps must therefore ensure that the proposed
fill activity is essential to meet the overall project purpose, i.e., that that there are no
“practicable” alternatives that would avoid discharges into WOTUS. See id. § 230.10(a).
       51.     The Corps shall not issue a Section 404 permit “if there is a practicable
alternative to the proposed discharge which would have less adverse impact on the
aquatic ecosystem, so long as the alternative does not have other significant adverse
environmental consequences.” Id. “An alternative is practicable if it is available and
capable of being done after taking into consideration cost, existing technology, and
logistics in light of overall project purposes.” Id. § 230.10(a)(2). Practicable alternatives
include “[a]ctivities which do not involve a discharge of dredged or fill material.” Id. at §
230.10(a)(1)(i).
       52.     The Corps cannot grant a permit for “merely incidental” fill activities that
are not essential to the proposed project. Utahns for Better Transp. v. U.S. Dep’t of
Transp., 305 F.3d 1152, 1190 (10th Cir. 2002).
       D.      The Corps May Not Grant a 404 Permit That Would Cause Significant
               Degradation to WOTUS
       53.     Even if filling WOTUS is essential to a proposed project, the Guidelines
still prohibit the Corps from issuing a 404 permit if the proposed discharge of dredged or
fill material “will cause or contribute to significant degradation of the waters of the
United States.” 40 C.F.R. § 230.10(c). Effects contributing to significant degradation
include adverse effects on human health or welfare; life stages of aquatic life and other



                                               12
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 14 of 90



water-dependent wildlife; aquatic ecosystem diversity, productivity, and stability; and
recreational, aesthetic, and economic values. Id.
       54.    In assessing whether a permit would cause significant degradation, the
Corps must consider the direct, secondary, and cumulative effects of the proposed
discharge on water circulation, fluctuation, salinity, suspended particulate/turbidity,
contaminants and aquatic ecosystems of organisms. Id. § 230.11(b)–(e).
       55.    Direct impacts result from the actual placement of the dredged or fill
material into WOTUS. See id. § 230.11(h)(1). “Secondary effects are the effects on an
aquatic ecosystem that are associated with a discharge of dredged or fill materials, but do
not result from the actual placement of the dredged or fill material.” Id.
       56.    Information about secondary effects on aquatic ecosystems “shall be
considered prior to the time final section 404 action is taken by permitting authorities.”
Id. Secondary effects include “fluctuating water levels in an impoundment and
downstream associated with the operation of a dam, septic tank leaching and surface
runoff from residential or commercial developments on fill, and leachate and runoff from
a sanitary landfill located in waters of the U.S” Id. § 230.11(h)(2). In addition,
“[a]ctivities to be conducted on fast land created by the discharge of dredged or fill
material in waters of the United States may have secondary impacts within those waters
which should be considered in evaluating the impact of creating those fast lands.” Id.
       57.    The “cumulative effects” of the proposed discharge of fill material include
“the changes in an aquatic ecosystem that are attributable to the collective effect of a
number of individual discharges of dredged or fill material. Although the impact of a
particular discharge may constitute a minor change in itself, the cumulative effect of
numerous such piecemeal changes can result in a major impairment of the water
resources and interfere with the productivity and water quality of the existing aquatic
ecosystems.” Id. § 230.11(g)(1).
       58.    The Corps must make a finding of non-compliance with the 404(b)(1)
Guidelines where “[t]here does not exist sufficient information to make a reasonable


                                             13
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 15 of 90



judgment as to whether the proposed discharge will comply with these Guidelines.” Id. §
230.12(a)(3)(iv).
       E.     The Corps May Not Issue a 404 Permit that Would Result in a
              Violation of State Water Quality Standards
       59.    The Corps may not issue a 404 permit if the discharge of dredged or fill
material under the permit “[c]auses or contributes . . . to violations of any applicable State
water quality standard.” Id. § 230.10(b)(1).
       60.    The Corps considers a state water quality certification, issued pursuant to
Section 401(a) of the CWA, 33 U.S.C. § 1251 et seq., as “conclusive with respect to
water quality considerations unless the Regional Administrator, Environmental
Protection Agency (EPA), advises of other water quality aspects to be taken into
consideration.” 33 C.F.R. § 320.4(d).
       F.     The Corps Must Minimize Impacts to WOTUS
       61.    The 404(b)(1) Guidelines prohibit the Corps from issuing a 404 permit
“unless appropriate and practicable steps have been taken which will minimize potential
adverse impacts of the discharge on the aquatic ecosystem.” 40 C.F.R. § 230.10(d).
       62.    Consequently, those seeking a 404 permit must mitigate the impacts of the
proposed dredge and fill activities by “avoiding, minimizing, rectifying, reducing, or
compensating for resource losses.” 33 C.F.R. § 320.4(r)(1). The Corps “must determine
the compensatory mitigation to be required in a DA [404] permit, based on what is
practicable and capable of compensating for the aquatic resource functions that will be
lost as a result of the permitted activity.” 40 C.F.R. § 230.93(a)(1). In making this
determination, “the district engineer must assess the likelihood for ecological success and
sustainability, the location of the compensation site relative to the impact site and their
significance within the watershed, and the costs of the compensatory mitigation project.”
Id. Adverse effects to aquatic resource functions, whether direct or indirect, must be
mitigated. See 33 C.F.R. § 320.4(r)(2); 40 C.F.R. § 230.93(a).




                                             14
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 16 of 90



       G.     The Corps May Not Issue a 404 Permit Unless It is in the Public
              Interest
       63.    In addition to the 404(b)(1) Guidelines, the Corps has promulgated
regulations that prohibit issuance of a permit if the “district engineer determines that it
would be contrary to the public interest.” 33 C.F.R. § 320.4(a)(1). This far-reaching
inquiry requires “a careful weighing” of “the probable impacts” of a proposed project on
“[a]ll factors which may be relevant to the proposal[,] including the cumulative effects.”
Id. The decision should “reflect the national concern for both protection and utilization
of important resources.” Id.
       64.    To ensure an objective analysis, the Corps must use the same scope of
analysis for the benefits and impacts of a proposal. See id. pt. 325, App. B § 7(b)(3).
II.    The National Environmental Policy Act
       65.    NEPA is “our basic national charter for protection of the environment.” 40
C.F.R. § 1500.1(a). Congress enacted NEPA “to protect the environment by requiring
that federal agencies carefully weigh environmental considerations and consider potential
alternatives to the proposed action before the government launches any major federal
action.” Lands Council v. Powell, 395 F.3d 1019, 1026 (9th Cir. 2005).
       66.    NEPA implements the precautionary principle to think first, then act by
requiring agencies, “to the fullest extent possible . . . [u]se all practicable means,
consistent with the requirements of [NEPA] and other essential considerations of national
policy, to restore and enhance the quality of the human environment and avoid or
minimize any possible adverse effects of their actions upon the quality of the human
environment.” 40 C.F.R. § 1500.2(f).
       67.    NEPA requires agencies to take a hard look at the direct, indirect, and
cumulative impacts of a proposed action to inform its decision about whether a proposed
action significantly impacts the environment. Id. §§ 1502.16, 1508.8, 1508.25(c).
       68.    NEPA requires that all federal agencies “[m]ake diligent efforts to involve
the public in preparing and implementing their NEPA procedures.” Id. § 1506.6(a). The



                                              15
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 17 of 90



agencies “shall involve environmental agencies, applicants, and the public, to the extent
practicable, in preparing assessments required by [40 C.F.R.] § 1508.9(a)(1).” Id. §
1501.4(b).
       69.    NEPA procedures must ensure that environmental information is available
to public officials and citizens before decisions are made and actions are taken. Id. §
1500.1(b). The information must be of high quality. Id. Accurate scientific analysis,
expert agency comments, and public scrutiny are essential to implementing NEPA. Id.
       70.    NEPA and its implementing regulations require federal agencies to prepare
an EIS for “major Federal actions significantly affecting the quality of the human
environment.” 42 U.S.C. § 4332(2)(C); 40 C.F.R. § 1508.11.
       71.    If an agency is unsure whether a proposed action will have significant
environmental effects, it may prepare a shorter document called an “environmental
assessment” (“EA”) to determine if the proposed action may have significant
environmental effects and whether an EIS is necessary. 40 C.F.R. § 1501.4(b).
       72.    An agency must prepare an EIS when there are substantial questions about
whether a project “may” significantly degrade the environment. Native Ecosystems
Council v. U.S. Forest Serv., 428 F.3d 1233, 1239 (9th Cir. 2005) (emphasis omitted).
“[T]his is a low standard.” California Wilderness Coal. v. Dep’t of Energy, 631 F.3d
1072, 1097 (9th Cir. 2011) (quoting Klamath Siskiyou Wildlands Ctr. v. Boody, 468 F.3d
549, 562 (9th Cir. 2006)).
       73.    Where an agency relies upon a previously prepared and issued EIS,
NEPA’s regulations require an agency to supplement its prior NEPA review when “[t]he
agency makes substantial changes in the proposed action that are relevant to
environmental concerns,” or “[t]here are significant new circumstances or information
relevant to environmental concerns and bearing on the proposed action or its impacts.”
40 C.F.R. § 1502.9(c).
       74.    “Significantly” as used in NEPA requires considerations of both context
and intensity.” Id. § 1508.27. In determining whether a proposed project may result in


                                            16
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 18 of 90



significant impacts, the agency must analyze ten “intensity” criteria listed in 40 C.F.R. §
1508.27(b), including:
               The degree to which the effects on the quality of the human
                  environment are likely to be highly controversial.
               The degree to which the possible effects on the human environment are
                  highly uncertain or involve unique or unknown risks.
               Whether the action is related to other actions with individually
                  insignificant but cumulatively significant impacts.
               Whether the action threatens a violation of Federal, State, or local law
                  or requirements imposed for the protection of the environment.
Id. § 1508.27(b)(4)–(5), (7), (10).

       75.    The potential presence of even one significance factor is sufficient to
require the preparation of an EIS. Ocean Advocates v. U.S. Army Corps of Eng’rs, 402
F.3d 846, 865 (9th Cir. 2005) (citing Nat’l Parks & Conservation Ass’n v. Babbitt, 241
F.3d 722, 731 (9th Cir. 2001)).
       76.    Agencies must also take a hard look at mitigation measures for a proposed
action in order to evaluate the severity of the action’s adverse effects. 40 C.F.R. §§
1502.14(f), 1502.16(h), 1508.25(b)(3). A reasonably complete discussion of mitigation
measures requires an assessment of whether the proposed mitigation measures will be
effective.
III.   The Administrative Procedure Act
       77.    The APA confers a right of judicial review on any person adversely
affected by final agency action, and provides for a waiver of the federal government’s
sovereign immunity. 5 U.S.C. §§ 701–06.
       78.    Upon review of agency action, the court shall “hold unlawful and set aside
agency action . . . found to be . . . arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law.” Id. § 706(2). An action is arbitrary and



                                               17
    Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 19 of 90



capricious “if the agency has relied on factors which Congress has not intended it to
consider, entirely failed to consider an important aspect of the problem, offered an
explanation for its decision that runs counter to the evidence before the agency, or is so
implausible that it could not be ascribed to a difference in view or the product of agency
expertise.” Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43
(1983). Further, “the agency must . . . articulate a satisfactory explanation for its action
including a rational connection between the facts found and the choice made.” Id.
(quotations and citations omitted).
                                STATEMENT OF FACTS
The Ecological Significance of the Cienega Creek Watershed
        79.   The 404 Permit authorized Hudbay to fill 18 miles of streams that quality
as WOTUS in the Santa Rita Mountains, all of which are located in the Cienega Creek
watershed. This watershed is an aquatic resource of conservation value exceeding or
equal to any other in the American Southwest.3
        80.   The location of the open-pit mine and the lands on which waste rock and
tailings would be dumped, and their relationship to the Cienega Creek watershed is
depicted in the map below.4




3
  Letter from Nancy Woo, Assoc. Dir., Water Div., U.S. Envtl. Prot. Agency, to Edwin S.
Townsley, Operations and Regulatory Div. Chief, S. Pac. Div., U.S. Army Corps of
Eng’rs, Environmental Consequences of the Proposed Rosemont Copper Mine:
Significant Degradation to Waters of the United States at 34 (Nov. 30, 2017) [hereinafter
“EPA Nov. 2017 Significant Degradation Letter”] (attached as Ex. 1).
4
  Letter from C.H. Huckelberry, Cty. Adm’r, Pima Cnty., Ariz., to Colonel D. Peter
Helmlinger, Commander, S. Pac. Div., U.S. Army Corps of Eng’rs, and Alexis Strauss,
Acting Regional Adm’r, Region 9, U.S. Envtl. Prot. Agency (June 6, 2017) [hereinafter
“Pima County June 2017 Letter to the Corps and EPA”] (attached as Ex. 2).


                                             18
    Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 20 of 90




         81.   Several major drainages of the Cienega Creek watershed occur within the
Rosemont Mine project area, including Barrel and Davidson Canyon, Empire Gulch, and
Cienega Creek.5 Empire Gulch and Cienega Creek contain perennial stream reaches and
support hundreds of acres of high quality riparian and wetlands, many of which qualify as
WOTUS.6
         82.   The Rosemont Mine site is also an important source of groundwater
recharge within the Cienega Creek watershed. Recent isotope and tracer studies
conducted by the University of Arizona show that wetlands within the Las Cienegas
National Conservation Area (“Las Cienegas NCA”), downgradient from the mine site,
depend on water recharging in the Santa Rita Mountains, not from recently recharged




5
    EPA Nov. 2017 Significant Degradation Letter at 34.
6
    Id.


                                            19
    Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 21 of 90



runoff infiltrating through streambeds in the basin.7 This research clearly links the
springs and wells in Las Cienegas NCA to the Santa Rita Mountains.8
        83.   The Cienega Creek watershed, in turn, contributes to the groundwater under
Tucson.9 The watershed where the Rosemont Mine would be located provides 20% of
the groundwater recharge in the Tucson Basin.10
        84.   Recognizing the exceptional value of this area, the State of Arizona
designated reaches of both Davidson Canyon and Cienega Creek as Outstanding Arizona
Waters (“OAW”). Ariz. Admin. Code § R18-11-112(G). Davidson Canyon is a rare,
spring-fed, low elevation desert stream, supporting a variety of uncommon flora and
fauna.11 The designated reach of Davidson Canyon begins approximately 12 river miles
downstream of its confluence with Barrel Canyon and extends 3.2 miles to its confluence
with Cienega Creek.12
        85.   All of Cienega Creek was designated an OAW by the Arizona Department
of Environmental Quality (“ADEQ”) after Pima County nominated it in 1990. Id.13
Cienega Creek contributes flows to the Santa Cruz River, and contains remnants of a




7
  See Letter from C.H. Huckelberry, Cty. Adm’r, Pima Cty., Ariz., to William James,
Nat’l Mining Expert, U.S. Army Corps of Eng’rs at 1–2 (Sept. 7, 2018) [hereinafter
“Pima County Sept. 2018 Letter to the Corps”] (attached as Ex. 3).
8
  Id.
9
  Letter from C.H. Huckelberry, Cty. Adm’r, Pima Cty., Ariz., to William James, Nat’l
Mining Expert, U.S. Army Corps of Eng’rs, and Kerwin Dewberry, Forest Supervisor,
U.S. Forest Serv. At 2–3 (Sept. 28, 2017) [hereinafter “Pima County Sept. 2017 Letter to
the Corps and Forest Service”] (attached as Ex. 4).
10
   EPA Nov. 2017 Significant Degradation Letter at 22.
11
   Id. at 35.
12
   U.S. Forest Serv., Final Environmental Impact Statement for the Rosemont Copper
Project Vol. 2 at 523 (2013) [hereinafter “FEIS Vol. 2”] (attached as Ex. 5). In order to
limit the number of pages provided, the Tribes have excerpted the relevant portions of
FEIS Vol. 2, and all other FEIS volumes cited herein, without altering the excerpted
pages.
13
   See also id.


                                            20
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 22 of 90



historically extensive cienega system, defined by springs and marsh areas supporting
habitat for native wildlife and plants, including threatened and endangered species.14
       86.    The OAW designation ensures that existing surface water quality will be
maintained and protected for the designated use of the surface water.15 With respect to
OAW in Davidson Canyon, degradation of existing water quality is prohibited.16 With
respect to the OAW in Upper and Lower Cienega Creek, both anti-degradation and
wadeable, perennial standards must be met.17
       87.    The EPA also determined that Cienega Creek and its major tributary,
Davidson Canyon, are aquatic resources of national importance.18 These aquatic
resources are “extraordinary, rare and intact ecosystems in a desert environment, and
their protection is an explicit priority of local, state and federal agencies, environmental
organizations, and the public.”19
       88.    Congress included portions of Cienega Creek and Empire Gulch within the
federally-protected Las Cienegas NCA.20
       89.    Pima County has spent almost 40 years acquiring land along Cienega Creek
and Davidson Canyon for conservation purposes. In 1980, the County purchased the
Cienega Creek Natural Preserve.21 Pima County subsequently acquired the Cienega
Valley Empire Ranch Reserve, the Bar-V Ranch, Sands Ranch, Clyne Ranch, and Empire




14
   EPA Nov. 2017 Significant Degradation Letter at 35.
15
   FEIS Vol. 2 at 523.
16
   Id. at 512.
17
   Id.
18
   EPA Nov. 2017 Significant Degradation Letter at 35.
19
   Id.
20
   Id. at 3, 26, 35.
21
   Letter from C.H. Huckelberry, Cty. Adm’r, Pima Cty., Ariz., to Colonel Kim Colloton,
Dist. Eng’r, L.A. Dist., U.S. Army Corps of Eng’rs at 2 (Dec. 30, 2013) [hereinafter
“Pima County Dec. 2013 Letter to the Corps”] (attached as Ex. 6).


                                             21
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 23 of 90



Ranch.22 Pima County acquired all of these lands to protect the watershed basin and
these unique groundwater-based stream ecosystems.23
       90.    Three of the six Special Aquatic Sites identified in the 404(b)(1) Guidelines
occur on or adjacent to the Rosemont Mine site, including wetlands, sanctuaries and
refuges, and riffle and pool complexes, as well as the OAWs discussed above.24
Collectively, these special aquatic sites play a regionally significant role in maintaining
the existing, high quality functions and services of this watershed.25
       91.    Groundwater under the Rosemont Mine—which would be depleted as a
result of the mine operations—also supports ninety-five seeps and springs that are critical
to the survival of many wildlife species.26
The Cultural Significance of the Santa Rita Mountains
       92.    For the Tribes, the Santa Rita Mountains, or Ce:wi Duag (“Long
Mountain” in the O’odham language), is a landscape imbued with cultural significance—
a location of sacred sites, ancestral villages and burial sites, and a source of plant, animal,
and mineral resources critical to maintaining traditional O’odham culture.27
       93.    Archaeological investigations confirm Native American use and occupation
of the Santa Rita Mountains, and in particular, the site of the proposed Rosemont Mine,
over the course of approximately 10,000 years for ceremonial, religious, and other
purposes.28 The densest occupation occurred during the Hohokam period (AD. 200-


22
   Id.
23
   Id.
24
   EPA Nov. 2017 Significant Degradation Letter at 34.
25
   Id.
26
   Id.
27
   Suzanne Griset, SWCA Envtl. Consultants, William Gillespie, Coronado Nat’l Forest,
and Mary Farrell, Trans-Sierran Archaeological Research, National Register of Historic
Places Registration Form for Ce:Wi Duag (“Long Mountain” in O’odham) at 3–15
(2012) [hereinafter “Ce:wi Duag NRHP Registration Form”] (attached as Ex. 7).
28
   Ned Norris, Jr., Chairman and Wavalene M. Romero, Vice Chairwoman, Tohono
O’odham Nation, Objection to the Rosemont Copper Project Final Environmental Impact
Statement (“FEIS”) and Proposed Record of Decision (“ROD”), Responsible Official:


                                              22
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 24 of 90



1450), when O’odham and Hopi ancestors built permanent villages, ceremonial
structures, and extensive irrigation systems throughout the Santa Cruz basin.29 Some of
these villages contained ceremonial centers, as evidenced by the presence of a unique
ballcourt adjacent to the proposed Rosemont Mine.30
       94.    There are 49 known historic properties from this time period within the area
of the Rosemont Mine.31 Many of these ancestral villages were located on ridges
adjacent to washes that drain the Santa Rita Mountains and provide the lifeblood for the
Cienega Creek watershed.32
       95.    In the 1980s, archaeological investigations were conducted for the proposed
ANAMAX copper mine, which was located in approximately the same area as the current
proposed mine.33 Archaeologists unearthed 193 Native American burial sites from the
lands now included in the proposed Rosemont Mine site.34 The excavated archaeological
sites were never backfilled, and the human remains removed from the site were not
repatriated to the Nation for almost 30 years.35
       96.    The ANAMAX excavations––including the disturbance of ancient burial
grounds, and the removal of the remains and artifacts––caused tremendous damage to the
cultural and religious traditions and beliefs of the Tribes, impacts that would be




James Upchurch, Forest Supervisor, Coronado National Forest, Nogales Ranger District
at 5 (2014) [hereinafter “Nation’s Protest”] (attached as Ex. 8); U.S. Forest Serv., Final
Environmental Impact Statement for the Rosemont Copper Project Vol. 3 at 1029 (2013)
[hereinafter “FEIS Vol. 3”] (attached as Ex. 9); Ce:wi Duag NRHP Registration Form at
9–11.
29
   Ce:wi Duag NRHP Registration Form at 10.
30
   Id. at 14.
31
   FEIS Vol. 3 at 1029.
32
   Id.
33
   Id. at 1027.
34
   Id.
35
   Id. at 1031.


                                             23
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 25 of 90



exacerbated by the Rosemont Mine.36 The Tribes believe that their ancestors’ spirits
continue to live in the Santa Rita Mountains and that their burial sites are sacred places.37
       97.    There is evidence that additional burials are present in the area of the
proposed Rosemont Mine.38 The proposed Rosemont Mine would directly impact at least
30 prehistoric sites that contain or likely contain human remains.39 The Forest Service
identified an additional nine prehistoric sites that would be indirectly impacted by the
Barrel Alternative, one of which contains human remains.40
       98.    The Santa Rita Mountains also provide traditional cultural resources,
including beargrass and yucca, which are not available in the lowlands of the Tohono
O’odham Nation, yet are integral to the O’odham traditional way of life.41 For hundreds
of years, the Nation has used the Santa Rita Mountains to gather materials for making
traditional baskets.42
       99.    The Santa Ritas are an optimal source of three materials that are needed to
make traditional O’odham basketry, including 1) beargrass (Nolina microcarpa), the
primary core or bundle material for coiled baskets; 2) the leaves of soaptree yucca (Yucca
elata), used for stitching coiled baskets; and 3) the roots of banana yucca (Y. baccata), for
decorative red stitches.43
       100.   All of these plants are available in the Santa Rita Mountains but are scarce
at the lower elevations of much of the current O’odham reservation.44 Furthermore,


36
   Nation’s Protest at 10.
37
   Id. at 2; Decl. of Arthur Wilson at 3, ECF No. 98-2, Ctr. for Biological Diversity, et al.
v U.S. Fish and Wildlife Serv., et al., Case No. 4:17-cv-00475-TUC-JAS; 4:17-cv-00576-
TUC-JAS; 4:18-cv-00189-TUC-JAS (D. Ariz.) [hereinafter “Art Wilson Decl.”]
(attached as Ex. 10).
38
   FEIS Vol. 3 at 1039.
39
   Id. at 1040.
40
   Id.
41
   Ce:wi Duag NRHP Registration Form at 13.
42
   Nation’s Protest at 2.
43
   Ce:wi Duag NRHP Registration Form at 13.
44
   Id.


                                             24
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 26 of 90



plants take on the specific characteristics of the locales in which they grow naturally,
which is why native people travel to specific locations to pick specific plants, including
the site of the proposed Rosemont Mine.45
       101.   The Santa Rita Mountains sustain numerous sacred springs and seeps that
bring special spiritual and ecological importance to the land.46
       102.   The mine site is also home to the endangered jaguar, an animal that
members of the Tribes believe is sacred and imbued with spiritual significance.47 The
jaguar is known to the O’odham as ooshad, “the spotted one,” and regarded by the
O’odham as part of the spirit world that appears to give them strength.48 Likewise, the
Yaqui have long honored the jaguar, as documented by traditional Yaqui warrior shields
that contain images of this sacred animal.49
The Proposed Rosemont Mine
       103.   The Rosemont Mine would be a large-scale open-pit copper mine, covering
well over 5,000 acres.50 Rosemont would construct a mile-wide open pit, with a final
depth of up to 3,000 feet, depending on the elevation of the pit rim.51 Over the life of the
mine, Rosemont would remove approximately 1,249,161,000 tons of waste rock and
661,429,000 tons of sulfide ore from the pit.52



45
   FEIS Vol. 3 at 1034.
46
   Id. at 1041; Nation’s Protest at 21.
47
   FEIS Vol. 2 at 600; Nation’s Protest at 13.
48
   Nation’s Protest at 13.
49
   Peter S. Yucupiero, Tribal Chairman, Pascua Yaqui Tribe, Rosemont Copper Project
Objection at 3 (2014) [hereinafter “Pascua Yaqui Protest”] (attached as Ex. 11).
50
   S. Pac. Div., U.S. Army Corps of Eng’rs, Record of Decision for the Rosemont Copper
Project (SPL-2008-00816-MB) at 5 (2019) [hereinafter “Corps ROD”] (attached as Ex.
12).
51
   U.S. Forest Serv., Final Environmental Impact Statement for the Rosemont Copper
Project Vol. 1 at 31 (2013) [hereinafter “FEIS Vol. 1”] (attached as Ex. 13).
52
   U.S. Forest Serv., Record of Decision: Rosemont Copper Project and Amendment of
the Coronado Land and Resource Management Plan at 35 (2017) [hereinafter “Forest
Serv. ROD”] (attached as Ex. 14).


                                               25
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 27 of 90



       104.   The Forest Service approved the “Barrel Alternative,” which involves
construction of the mine pit and the discharge of all the tailings (mine waste resulting
from the initial processing of the copper ore) and waste rock/overburden (rock excavated
from the mine pit that never undergoes processing or copper recovery) in upper Barrel
Canyon and the lower portion of Wasp Canyon.53
       105.   The Forest Service prepared a Final Environmental Impact Statement
(“FEIS”) to analyze the impacts of the proposed mine.54
       106.   The FEIS modeled the stormwater flows (i.e. surfacewater runoff) from the
watershed surrounding the Rosemont Mine.55 Under baseline conditions, stormwater
flows from this watershed are 1,404 acre-feet annually (“AFA”).56 However, water
would be diverted, captured, and lost as a result of the mine. The maximum loss of
stormwater runoff would occur during mining operations when runoff from the tailings
and processing facilities would be captured, retained onsite, and then recycled as process
water.57 During active mining, the loss of runoff would vary, but is likely to approach a
reduction in annual average runoff of about 30 to 40 percent compared with baseline
conditions.58 This equates to a reduction in stormwater runoff of about 421 AFA to 562
AFA, as compared to the baseline condition of 1,404 AFA.59
       107.   After mining operations cease, Rosemont would remove the stormwater
retention points on the waste rock and tailings facility, allowing runoff to be discharged



53
   U.S. Forest Serv., Final Environmental Impact Statement for the Rosemont Copper
Project Vol. 5 – Appendix at 53, pdf. 81 (2013) [hereinafter “FEIS Vol. 5”] (attached as
Ex. 15).
54
   See FEIS Vol. 1 at vii.
55
   FEIS Vol. 2 at 401.
56
   Id. at 435. One acre-foot of water is enough water to cover one acre of surface area
(about the size of a football field) to a depth of one foot. This equals approximately
325,851 gallons of water.
57
   Id. at 424–25, 434.
58
   Id.; EPA Nov. 2017 Significant Degradation Letter at 11.
59
   FEIS Vol. 2 at 434.


                                             26
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 28 of 90



into the downstream washes.60 But there are still several areas (the mine pit itself and
diversions to the west of the mine pit) that would never again discharge water
downstream.61 For example, all precipitation falling within and near the pit would be
retained in the pit.62 The FEIS thus modeled a 17.2% reduction in post-closure
stormwater runoff under the Barrel Alternative, which equates to a loss in stormwater
flows of 242 AFA.63
       108.   Rosemont would also actively dewater the pit during mine operations so
that it can conduct work at or below the groundwater table.64 The rate of dewatering of
the regional aquifer during active mining is estimated to be as high as 650 gallons per
minute, totaling between 13,000 to 18,500 acre-feet over the life of the mine.65
       109.   After closure of the mine, the pit would gradually fill with surface and
groundwater, creating a toxic pit lake that would exceed standards for cadmium, lead,
copper, mercury, selenium, and zinc, three of which are known to bioaccumulate in the
environment (i.e., cadmium, mercury, and selenium).66
       110.   The pit lake would also create a permanent hydraulic sink, reversing
groundwater flows away from and ultimately dewatering seeps, springs, and riparian
areas in the region.67 Water would be lost from the pit lake through evaporation at a rate




60
   Id. at 425.
61
   Id.
62
   Id.
63
   Id. at 435.
64
   Id. at 353.
65
   Id.
66
   FEIS Vol. 3 at 664.
67
   FEIS Vol. 2 at 353; Letter from Jane Diamond, Water Div. Dir., U.S. Envtl. Prot.
Agency, to Colonel Kim Colloton, Dist. Eng’r, L.A. Dist., U.S. Army Corps of Eng’rs at
4 (Nov. 7, 2013) [hereinafter “EPA 2013 Updated Compensatory Mitigation Letter”]
(attached as Ex. 16).


                                            27
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 29 of 90



of 170 to 370 AFA in perpetuity.68 This water would be forever “unavailable to supply
perennial flows, riparian vegetation, or groundwater outflow from the basin.”69
       111.   The Forest Service issued a Record of Decision authorizing the Barrel
Alternative, but stated that it would not approve the final MPO, nor allow Rosemont to
disturb public land, until the Corps issued the 404 Permit.70
Rosemont Applies for a 404 Permit
       112.   At the beginning of the 404 permitting process, the Corps determined that
“potentially jurisdictional WOTUS” are present within the mine site, thus requiring a 404
permit prior to any discharge into these waters.71
       113.   There are approximately 101.60 acres of potentially jurisdictional waters of
the U.S. in and around the mine site, including 154 individual ephemeral washes and
springs that encompass 18 stream miles, and 2 wetlands (Scholefield Spring No. 1 and
Fig Tree Spring).72
       114.   Rosemont cannot develop the Rosemont Mine or meet the overall project
purpose without a 404 Permit. “The distribution of WOTUS across the project site would
preclude implementation of a mining operation of the size and scope of the applicant’s
proposed action.”73 As depicted below, the Rosemont Mine would straddle the
jurisdictional washes.74




68
   FEIS Vol. 1 at xxx; FEIS Vol. 3 at 1138.
69
   FEIS Vol. 2 at 353; see also FEIS Vol. 3 at 1138.
70
   FEIS Vol. 1 at 60–61; Forest Serv. ROD at 96.
71
   FEIS Vol. 5 at 4–5.
72
   Id. at 4; Corps ROD at 6.
73
   Corps ROD at 17.
74
   Letter from Katherine Ann Arnold, Dir., Envir., Rosemont Copper Co., to William
James, Nat’l Mining Expert, U.S. Army Corps of Eng’rs, and Deanna Cummings, Senior
Regulatory Project Manager, U.S. Army Corps of Eng’rs at pdf. 9 fig.6 (March 23, 2018)
[hereinafter “Rosemont Phasing Impact Figures Letter”] (attached as Ex. 18).


                                            28
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 30 of 90




       115.      Rosemont submitted a permit application in 2011 identifying the fill
activities required to develop the Rosemont Mine, as described in the Barrel
Alternative.75
       116.      While the Corps’ decision to grant 404 Permit is based only on the fill of
native material into the drainages, the permit Rosemont actually sought—and which was
the basis for review and comment by the L.A. District, the EPA, and the public—was for
the discharge of waste rock directly into WOTUS. Rosemont requested a permit to
discharge “oxide ore and excavated waste rock” into 9.0 acres of WOTUS for the waste
rock storage area; discharge “[n]ative soil and rock [and] excavated waste rock” into 20.7
acres of WOTUS for the tailings facility; and “[b]last[] and excavate[] waste rock
(consisting of limestone, skarn, arkose, andesite, and quartz monzonite porphyry)” in 4.4




75
  WestLand Resources, Inc., Section 404 Permit Application for the Rosemont Copper
Project ACOE File No. SPL-2008-00816-MB at pdf. 5 (2011) [hereinafter “404 Permit
Application”] (attached as Ex. 17).


                                               29
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 31 of 90



acres of WOTUS to construct the mine pit.76 Rosemont’s permit request was not
limited to prefilling all of the WOTUS on the site with native material.77
       117.   Rosemont proposed to fill the washes with excavated waste rock,
concurrent with the construction and operation of the mine, as set forth in the table
below.78




       118. Rosemont also provided maps depicting the phased impacts of the mine
on WOTUS.79 Rosemont would construct the mine pit, waste rock and tailings
facilities in or on the WOTUS that receive fill material, and sought the 404 Permit to
cover those activities.80




76
   404 Permit Application at pdf. 10 tbl.1.
77
   See generally id.
78
   Rosemont Phasing Impact Figures Letter at pdf. 2 tbl.1
79
   Id. at pdf. 4–9, figs.1–6.
80
   See id. at pdf. 4 fig.6.


                                            30
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 32 of 90



The L.A. District’s Public Notice Identified Waste Rock as the Source of the Fill
Material
       119. The L.A. District issued a Public Notice for Rosemont’s permit application
in December 2011.81 The Public Notice identified the activities for which a permit is
required. According to the Public Notice, the Rosemont Mine would require the
discharge of 19,941 cubic feet of waste rock into 8.24 acres of WOTUS for the waste
rock piles; the discharge of 66,792 cubic feet of mine tailings into an additional 20.70
acres of WOTUS for the tailings facility; and, the blasting of waste rock in 4.4 acres of
WOTUS for the mine pit.82
       120. The Public Notice stated that the discharges for the project features of the
waste rock and dry stack tailings would only include “Excavated Waste Rock,” or “ROM
[Run-of-Mine] Rock.”83
              The waste rock storage area will receive pit-run, or run-of-mine (ROM),
              waste rock consisting largely of limestone and skarn rock types, with
              some andesite, quartz monzonite porphyry, and arkose . . . . Site
              preparation of the waste rock storage areas will involve clearing and
              grubbing the existing topsoil in preparation of construction of the
              perimeter buttress. Impacts to potential [WOTUS] within the waste
              rock storage area will result from the placement of ROM waste rock.84

       121.    Ultimately, however, the 404 Permit did not include any of these fill
activities due to the Corps’ last-minute modification of the scope of activities subject to
the Permit. Instead, the South Pacific Division granted Rosemont a permit to prefill all of
the WOTUS with “native material,” even though these fill activities are not identified in
the Public Notice and are not necessary to the development of the Rosemont Mine, as
described in the Barrel Alternative and Rosemont’s own permit application.85


81
   See U.S. Army Corps of Eng’rs, Public Notice/Application No. SPL-2008-00816-MB
(2011) [hereinafter “Corps Public Notice”] (attached as Ex. 19).
82
   Id. at 11 tbl.2.
83
   Id.
84
   Id. at 4.
85
   Corps ROD at 19 tbl.2.


                                             31
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 33 of 90



Rosemont Proposes a Habitat Mitigation and Monitoring Plan
       122.   The Public Notice identified Rosemont’s obligation to provide a Habitat
Mitigation and Monitoring Plan (“HMMP”) in conformance with the Corps’ mitigation
rule prior to a permit decision.86 The notice explained that Rosemont had submitted a
“preliminary mitigation concept” but “the location and nature of the sites is currently
confidential.”87
       123.   Three years later, in 2014, Rosemont provided the L.A. District with a
HMMP for review. The 2014 HMMP proposed the construction of ephemeral channels
adjacent to Sonoita Creek in order to generate mitigation credits.88 Sonoita Creek is far
removed from the Rosemont Mine and located outside of the Cienega Creek basin.89
EPA and Pima County Identify the Unacceptable Impacts of the Proposed Fill
Activities
       124.   In response to the Public Notice, EPA and Pima County submitted multiple,
technical memoranda to the L.A. District documenting the unacceptable adverse impacts
of the 404 Permit on WOTUS, including significant degradation of WOTUS, see 40
C.F.R. § 230.10(c), violations of state water quality standards, id. § 230.10(b)(1), and an
inadequate HMMP, id. § 230.10(d).
               Significant Degradation of WOTUS - 40 C.F.R. § 230.10(c)
       125.   EPA sent a letter in 2012 to the L.A. District explaining that the proposed
404 Permit would cause significant degradation to WOTUS.
       In this setting, where virtually pristine ecological and recreational public
       resources—including state designated ‘Outstanding Waters’—thrive in a
       desert environment, it is vital that CWA protections are rigorously applied.
       Based on the information currently available, the EPA finds this project will
       result in the significant degradation of waters of the U.S., including


86
   Corps Public Notice at 12.
87
   Id. at 13.
88
   See Mathias Kondolf and James Ashby, Technical Memorandum: Conceptual Design
for Sonoita Creek, AZ, Technical Review Support (Order Number EP-G149-00241) at 1
(2015) [hereinafter “Kondolf 2015 Technical Memorandum”] (attached as Ex. 20).
89
   EPA 2013 Updated Compensatory Mitigation Letter at 8.


                                            32
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 34 of 90



       substantial and unacceptable impacts to [Aquatic Resource of National
       Importance].90

       126.   Pima County also emphasized the potential for the mine to cause significant
degradation of aquatic ecosystems, including Empire Gulch, various springs, Davidson
Canyon, and upper and lower Cienega Creek.91 The County provided detailed studies
and its own groundwater model to support these assertions.92
               Violations of State Water Quality - 40 C.F.R. § 230.10(b)(1)
       127.   The ADEQ issued a CWA § 401 Water Quality Certification (“401
Certification”) for the Rosemont Mine in 2015.93
       128.   In response, EPA advised the Corps of “other water quality aspects” outside
of ADEQ’s authority that had to be taken into consideration to determine whether the
proposed project would comply with state water quality standards.94
       129.   EPA explained that “the [C]ertification alone is unlikely to provide
sufficient measures to safeguard the water quality of the Cienega Creek watershed,
including stream reaches meeting or exceeding existing water quality standards under
CWA § 303 (these CWA ‘Tier 3’ waters in Arizona are designated . . . OAW[s]).”95
EPA also stated that the 401 Certification lacks enforceable measures to avoid potential
water quality degradation, detect anticipated or unanticipated degradation, or mitigate for



90
   Letter from Jared Blumenfeld, Regional Adm’r, Region 9, U.S. Envtl. Prot. Agency, to
Colonel R. Mark Toy, Dist. Eng’r, L.A. Dist., U.S. Army Corps of Eng’rs at 1–2 (Feb.
13, 2012) [hereinafter “EPA Feb. 2012 Letter to Corps”] (attached as Ex. 21).
91
   Pima County Dec. 2013 Letter to the Corps at 4.
92
   Id.
93
   Ariz. Dep’t of Envtl. Quality, Clean Water Act Section 410 Water Quality
Certification: U.S. Army Corps of Eng’rs Public Notice/Application No.: SPL-2008-
00816-MB (2015) [hereinafter “401 Certification”] (attached as Ex. 22).
94
   See Letter from Jared Blumenfeld, Regional Adm’r, Region 9, U.S. Envtl. Prot.
Agency, to Colonel Kim Colloton, Dist. Eng’r, L.A. Dist., U.S. Army Corps of Eng’rs
(Apr. 14, 2015) [hereinafter “EPA 2015 Other Water Quality Impacts Letter”] (attached
as Ex. 23).
95
   Id. at 1.


                                            33
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 35 of 90



those impacts.96 EPA concluded that the certified discharges of fill material would thus
contribute to violations of applicable water quality standards, in conflict with the
Guidelines at 40 C.F.R. § 230.10(b).97
       130.   The L.A. District contacted ADEQ regarding EPA’s concerns about the 401
Certification.98 ADEQ stated that the other water quality aspects mentioned in EPA’s
letter were outside the scope of the regulatory authority of ADEQ.99 Arizona Revised
Statutes (“A.R.S.”) § 49-202(C) limits ADEQ’s review under § 401 to determine whether
the effect of the discharge will comply with the state’s surface water quality standards.100
In addition, the ADEQ’s review could extend only to activities conducted within the
ordinary high water mark of navigable waters.101 Therefore, ADEQ stated that it did not
intend to modify the 401 Certification or further address EPA’s concerns.102 The Corps
cannot therefore rely solely on the 401 Certification to ensure that the proposed project
complies with state water quality standards.
                    Inadequate Mitigation Plan - 40 C.F.R. § 230.10(b
       131.   EPA also provided the L.A. District with a detailed technical analysis
identifying serious shortcomings in the 2014 HMMP.
       132.   EPA commissioned Dr. Mathias Kondolf, a foremost expert in fluvial
geomorphology, to review the Sonoita Creek mitigation proposal.103 Ultimately, he
concluded that the proposal would do more harm than good: “The overall result would be


96
   Id. at 2.
97
   Id.
98
   Memorandum from Marjorie Blaine, Senior Project Manager, U.S. Army Corps of
Eng’rs, to File (June 18, 2015) [hereinafter “Corps 2015 Memo to File”] (attached as Ex.
24).
99
   Id.
100
    Ariz. Dep’t of Envtl. Quality, Basis for State 401 Certification Decision: Rosemont
Copper Project ACOE Application No. SPL-2008-00816-MB at 1–2 (2015) [hereinafter
“ADEQ Basis for 401 Certification”] (attached as Ex. 25).
101
    Id. at 12.
102
    Id.
103
    See Kondolf 2015 Technical Memorandum at 1.


                                             34
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 36 of 90



a loss of habitat in the main channel of Sonoita Creek and a failure to create new habitat
in the constructed channels, therefore failing to meet the stated goals of the proposed
design . . . .”104
The L.A. District Denies the 404 Permit for the Rosemont Mine
        133.    The L.A. District made a final decision recommending denial of the 404
Permit on or around July 25, 2016.105
        134.    Colonel Kirk E. Gibbs, Commander of the L.A. District, signed a Record of
Decision recommending denial of the Permit.
        135.    Colonel Gibbs referred the permit application to the South Pacific Division
because his decision was contrary to the written position of Arizona Governor.106 He
provided the South Pacific Division with his Record of Decision recommending denial of
the Permit, 404(b)(1) Analysis, and all pertinent comments, records, and studies.107
        136.    Despite multiple requests by the Tribes, the Corps refuses to release the
L.A. District’s decision recommending denial of the 404 Permit.108
        137.    The Corps provided Rosemont with a summary of the “key CWA
404(b)(1) factors identified by the District that support a permit denial,” including
“determinations that the proposed Rosemont Mine will cause or contribute to violations




104
    Id. at 6.
105
    Memorandum from Colonel Kirk Gibbs, Commander, L.A. Dist., U.S. Army Corps of
Eng’rs, to Commander, S. Pac. Div., U.S. Army Corps of Eng’rs (July 25, 2016)
[hereinafter “L.A. Dist. Referral”] (attached as Ex. 26); see also Corps ROD at 3.
106
    L.A. Dist. Referral.
107
    Id.
108
    Letter from Stu Gillespie, Earthjustice and Heidi McIntosh, Earthjustice, to Brigadier
Gen. Peter Helmlinger, Div. Commander, Nw. Div., U.S. Army Corps of Eng’rs at 7–10
(Sept. 13, 2018) [hereinafter “Tribes Sept. 2018 Letter to Corps” (attached as Ex. 27);
Letter from Maryann Blouin, Assistant Div. Counsel, U.S. Army Corps of Eng’rs, to
Stuart Gillespie, Earthjustice and Heidi McIntosh, Earthjustice at 3 (Mar. 8, 2019)
[hereinafter “Corps Mar. 2019 Letter to Tribes”] (attached as Ex. 28).


                                              35
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 37 of 90



of state water quality standards and significant degradation of waters of the United States,
including shortfalls in the proposed compensatory mitigation.”109
       138.   The L.A. District also concluded that implementation of the proposed
project would be contrary to the public interest.110 “ Among the key public interest
concerns are adverse effects to cultural resources and traditional cultural properties
important to tribes.”111
EPA and Pima County Provide the South Pacific Division with Additional Technical
Analysis
       139.   After the L.A. District rejected the permit, Pima County submitted multiple
letters to the South Pacific Division during the review process, reiterating its findings that
the permit would violate the CWA and urging the South Pacific Division to affirm the
L.A. District’s decision recommending denial.112
       140.   The EPA also provided the South Pacific Division with a comprehensive-
technical analysis, demonstrating that the 404 Permit would cause or contribute to
significant degradation of WOTUS, violate state water quality standards, and fail to
mitigate unacceptable adverse impacts to WOTUS, as discussed in detail below.113


109
    Letter from Colonel D. Peter Helmlinger, Commander, S. Pac. Div., U.S. Army Corps
of Eng’rs, to Patrick Merrin, Vice President Hudbay – Ariz. Business Unit, Rosemont
Copper Co. at 1–2 (Dec. 28, 2016) [hereinafter “Corps Dec. 2016 Letter on District
Permit Denial”] (attached as Ex. 29).
110
    Id. at 2.
111
    Id.
112
    See Letter from C.H. Huckelberry, Cty. Adm’r, Pima Cty., Ariz., to Colonel D. Peter
Helmlinger, Commander, S. Pac. Div., U.S. Army Corps of Eng’rs (Oct. 21, 2016)
[hereinafter “Pima Co. Oct. 2016 Letter to Corps”] (attached as Ex. 30); Letter from C.H.
Huckelberry, Cty. Adm’r, Pima Cty., Ariz., to William James, Nat’l Mining Expert, U.S.
Army Corps of Eng’rs (Dec. 4, 2017) [hereinafter “Pima Co. Dec. 2017 Letter to Corps”]
(attached as Ex. 31).
113
    See EPA Nov. 17 Significant Degradation Letter; Letter from Nancy Woo, Assoc.
Dir., Water Div., U.S. Envtl. Prot. Agency, to Edwin S. Townsley, Operations and
Regulatory Div. Chief, S. Pac. Div., U.S. Army Corps of Eng’rs, Environmental
Consequences of Groundwater Drawdown from the Proposed Rosemont Mine (Nov. 30,
2017) [hereinafter “EPA Nov. 2017 Groundwater Letter”] (attached as Ex. 32).


                                             36
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 38 of 90



The Rosemont Mine Would Cause Significant Degradation of WOTUS
       141.   EPA demonstrated that granting a 404 Permit for the Rosemont Mine
would cause significant degradation of WOTUS in violation of the CWA.114 In support
of this determination, EPA made a series of factual determinations regarding the direct,
secondary, and cumulative effect of the proposed fill activities on physical substrate,
water circulation/fluctuation, suspended particulates/turbidity, contamination, aquatic
ecosystems and organisms, as required by the 404(b)(1) Guidelines. 40 C.F.R. §
230.11(a)–(h).
                                     Secondary Effects
       142.   The 404(b)(1) Guidelines require determinations regarding the direct and
secondary effects of a proposed fill activity. Secondary effects are “effects on an aquatic
ecosystem that are associated with a discharge of dredged or fill materials, but do not
result from the actual placement of the dredged or fill material.” 40 C.F.R. §
230.11(h)(1). EPA determined that heavy metal runoff, loss of stormwater flows, and
groundwater drawdown were secondary effects associated with the fill activities that had
to be analyzed under the 404(b)(1) Guidelines.115
       143.   EPA determined that heavy-metal runoff was a secondary effect associated
with the discharge of waste rock into WOTUS, reflecting the terms of Rosemont’s permit
application.116 The waste rock contains elevated levels of toxic metals, which would
drain off the mine site and impair downstream water quality.117
       144.   EPA also determined that the loss of stormwater flows was a secondary
effect associated with the discharge of fill material into WOTUS.118 The direct fill of




114
    See generally EPA Nov. 2017 Significant Degradation Letter; EPA Nov. 2017
Groundwater Letter.
115
    EPA Nov. 2017 Significant Degradation Letter at 17–18.
116
    Id. at 14–16.
117
    Id.
118
    Id. at 11.


                                            37
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 39 of 90



WOTUS, the loss of contributing watershed area, and the modification of natural flow
from the construction of in-channel stormwater basins and diversions would decrease
surface (stormwater) discharges from the mine site, adversely altering downstream
WOTUS.119
       145.   Furthermore, EPA determined that groundwater drawdown from the mine
pit was a secondary effect associated with the discharge of fill material.120 The
construction of the mine pit requires a 404 permit, and thus groundwater drawdown from
the mine pit is a secondary effect under Section 404.121 “These operational affects are
strongly ‘associated’ with the discharge of dredged or fill materials, since they would not
occur in the absence of a § 404 CWA permit.”122 Furthermore, “Congress did not intend
to exclude consideration of adverse impacts simply because they were secondary.”123
       146.   EPA provided a list of prior 404 permit decisions where the Corps
considered the secondary effects to downstream WOTUS due to groundwater drawdown
associated with a proposed action, including the Dos Pobres/San Juan Copper Mine in
2004.124 EPA also cited a decision where the Corps denied a proposed permit for an
underground parking structure because the subsurface drains would cause indirect
adverse impacts on nearby WOTUS.125
       147.   Pima County provided additional support for EPA’s determination that
groundwater drawdown was a secondary effect associated with the fill operations.126
Pima County explained that the proposed fill activities would impound surface flows,




119
    Id.
120
    EPA Nov. 2017 Groundwater Letter at 9.
121
    Id.
122
    Id. at 10.
123
    Id.
124
    Id. at 11.
125
    Id.
126
    Pima County Sept. 2018 Letter to the Corps at 3.


                                            38
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 40 of 90



redirecting them into the mine pit.127 “The need to pump water from the mine pit results
in part from this redirection and impoundment of the surface flows by the fill. Thus, the
groundwater drawdown is undoubtedly an effect caused by the subsequent operation of
the project.”128
                              Water Circulation/Fluctuation
       148.   The 404(b)(1) Guidelines require factual determinations regarding “the
nature and degree of effect that the proposed discharge will have individually and
cumulatively on water, current patterns, circulation including downstream flows, and
normal water fluctuation.” Id. § 230.11(b).
       149.   EPA concluded that the 404 Permit would cause unacceptable adverse
impacts to water circulation in Barrel Canyon and Lower Cienega Creek due to the direct
fill of WOTUS, the loss of contributing watershed area, and the modification of natural
flow through the construction of in-channel stormwater basins and diversions designed to
retain, slow, or convey storm water around the mine areas.129
       150.   EPA explained that impacts to storm flow would be the most severe during
the active 20–25 years of mining at the site, when runoff is retained on site and then
recycled for process water.130 During the active mining phase, the proposed project
would reduce stormwater runoff from the project area by greater than 30–40%, which
would be at least 562 AFA less than the baseline condition identified in the FEIS.131
These stormwater losses would reduce surface flow at the Davidson Canyon/Cienega
Creek confluence by a minimum of 7.6–10.2%, which is approximately 107 AFA to 143
AFA less than the baseline condition identified in the FEIS.132




127
    Id.
128
    Id.
129
    EPA Nov. 2017 Significant Degradation Letter at 9–13.
130
    Id.; see also FEIS Vol. 2 at 424–25.
131
    EPA Nov. 2017 Significant Degradation Letter at 11; FEIS Vol. 2 at 434.
132
    EPA Nov. 2017 Significant Degradation Letter at 11.


                                              39
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 41 of 90



       151.    EPA emphasized the fact that any decrease in surface flows of Barrel
Canyon and Davidson Canyon resulting from the mine would significantly reduce the
contribution of water that sustains low-water surface flows of Davidson Canyon and
lower Cienega Creek, the two downstream OAWs.133
       152.    EPA further explained that even seemingly small statistical changes in low-
water surface flows of a few percent would cause or contribute to significant degradation
of the aquatic ecosystem through loss of aquatic habitat and declines in water quality in
Davidson Canyon and lower Cienega Creek, especially during June when stream flows
are at their lowest levels.134
       153.    EPA also found that groundwater drawdown associated with the 404 Permit
would cause or contribute to unacceptable adverse impacts to water circulation
throughout the Cienega Creek watershed, including at Upper Empire Gulch.135 The
seeps, springs, stream flows, wetlands and riparian areas throughout the watershed are
extremely susceptible to changes in groundwater levels.136 As acknowledged in the
FEIS, “[t]he presence of the Upper Empire Gulch Springs, in an area where most
drainages at similar elevations are ephemeral without spring flow, suggests that there is
indeed a unique connection to the regional aquifer at this location . . . .”137 Furthermore,
“isotopic signatures suggest––like many other water sources in this area––that a mix of
both regional and local water sources supports Upper Empire Gulch Springs.”138 The
persistence of these stream systems suggests there is some hydraulic connection to a




133
    Id.
134
    Id. at 11–12.
135
    EPA Nov. 2017 Groundwater Letter at 4.
136
    Id. at 3.
137
    U.S. Forest Serv., Supplemental Information Report: Rosemont Copper Project at 71
(2015) [hereinafter “Forest Serv. 2015 SIR”] (attached as Ex. 33).
138
    Id.


                                             40
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 42 of 90



larger regional source of water, meaning that these stream systems are likely susceptible
to groundwater drawdown at the mine site.139
       154.     EPA noted that small changes in groundwater levels would have a profound
adverse effect on surface and shallow subsurface flows.140 The wetted surface area of
many aquatic habitats in the arid Southwest during the driest portions of the year (April-
early July), including the Cienega Creek watershed, is characterized by shallow surface
water depths (less than a few inches).141 As such, they are extremely susceptible to
drying from small changes in surface depths linked to decreasing groundwater levels.142
       155.     The FEIS shows that “as a result of mine drawdown . . . upper Empire
Gulch (EG1) would potentially lose all or most of its pools and riparian vegetation.”143
Upper Empire Gulch (EG1) may suffer the most appreciable effects, with the potential to
be subject to over 300 days of zero flow by 50 years post-mining.144 The number, depth,
volume, and surface area of Upper Empire Gulch’s pools may all be appreciably reduced,
primarily due to mine effects, thus significantly degrading the aquatic habitat available in
the reach.145
       156.     Most scenarios indicate that effects to Upper Empire Gulch will be seen
within 50 years of the closure of the mine with one model estimating the time to first
impacts to Upper Empire Gulch at 19 years.146 Major shifts in vegetation in reaches of
Empire Gulch would be expected to be well under way, with complete loss of the
hydroriparian corridor and transition to xeroriparian vegetation regardless of climate



139
    Id. at 68.
140
    EPA Nov. 2017 Groundwater Letter at 3.
141
    Id.
142
    Id.
143
    Forest Serv. 2015 SIR at 178.
144
    Steven Spangle, Field Supervisor, Amended Final Reinitated Biological and
Conference Opinion for the Rosemont Copper Mine, Pima County, Arizona at 60 (2016)
[hereinafter “2016 Amended BiOp”] (attached as Ex. 34).
145
    Id.
146
    EPA Nov. 2017 Groundwater Letter at 5.


                                             41
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 43 of 90



change stresses.147 EPA estimated that 407 acres of hydroriparian habitat may be
affected by changes in stormwater or changes in groundwater levels in Empire Gulch.148
       157.   This pumping/dewatering and related activities would significantly and
adversely affect multiple species, which depend on the flows in the springs and waters of
Empire Gulch, Cienega Creek, and other affected waters. For example, as noted in the
April 2016 amended Biological Opinion issued by the U.S. Fish and Wildlife Service:
       The proposed action contributes incremental effects that will, at varying
       levels, further diminish surface flows, the dimensions of pool habitat, and
       reduce water quality, resulting in significant degradation of the aquatic
       ecosystem on which the Gila chub, Gila topminnow, desert pupfish,
       Huachuca water umbel, Chiricahua leopard frog, and northern Mexican
       gartersnake depend.149

       158.   Davidson Canyon and Cienega Creek would also be impacted by
groundwater drawdown.150 The drawdown-related effects (and mine effects plus the
relatively greater climate change effects) in the main stem of Cienega Creek still
represent significant degradation of the aquatic ecosystem.151
                                      Contamination
       159.   The 404(b)(1) Guidelines require factual determinations regarding “the
degree to which the material proposed for discharge will introduce, relocate, or increase
contaminants.” Id. § 230.11(d).
       160.   EPA concluded that the discharge of contaminants would cause
unacceptable adverse impacts to waters in Barrel and Davidson Canyon, and lower
Cienega Creek.152 Granting a 404 Permit would convert headwater streams, which




147
    Id.
148
    Id. at 6.
149
    2016 Amended BiOp at 60.
150
    EPA Nov. 2017 Groundwater Letter at 7.
151
    2016 Amended BiOp at 60.
152
    EPA Nov. 2017 Significant Degradation Letter at 14–17.


                                            42
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 44 of 90



currently serve as sources of freshwater dilution, into sources of pollution.153 This
pollution, in the form of heavy metals and other constituents, would run off the mine site
and cause unacceptable degradation of downstream water quality.154
       161.   EPA identified the potential for acid rock drainage (from the waste rock) to
degrade downstream surface water quality.155 Where Rosemont would use native soil to
cover the waste rock storage facility upon mine closure, there is still the potential that
runoff would degrade surface water quality.156 Threats to water quality also arise from
the potential for seepage from the tailings facility to enter the aquifer and return to
subsurface or surface flow in Barrel Canyon downstream of the mine.157
       162.   Stormwater runoff from the waste rock piles and soil cover would be
contaminated with lead, mercury, molybdenum, selenium, silver, sodium and sulfate at
levels exceeding the water quality of Barrel Canyon, Davidson Canyon and Cienega
Creek.158 For example, the predicted runoff from waste rock would contain 0.0405 mg/L
of Molybdenum, while the predicted runoff from soil cover would contain 0.0117 mg/L
of Molybdenum.159 Both of these values exceed the stormwater quality data for
Davidson Canyon (<0.01 mg/L Molybdenum) and Barrel Canyon (No Detect—0.024
mg/L Molybdenum).160
       163.   The EPA explained that contamination coming off the mine would not
attenuate (i.e. dilute) as it travels downstream to Davidson Canyon.161 Rather,
contaminated runoff would be additive.162 EPA provided studies showing that sediment



153
    Id. at 14.
154
    Id.
155
   Id. at 14, 16–17.
156
    Id. at 14.
157
    Id. at 16–17; FEIS Vol. 2 at 473.
158
    EPA Nov. 2017 Significant Degradation Letter at 14.
159
    Id. at 20 tbl.2.
160
    Id.
161
    Id. at 14.
162
    Id.


                                              43
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 45 of 90



associated metals accumulate during periods of low discharge and are transported during
flood events especially during higher-magnitude floods where the risks of metal
mobilization increases.163
       164.   EPA further explained how the two compliance point dams would
exacerbate downstream contamination.164 These dams would allow for the settling of
heavy metals in the stormwater from the waste rock and soil cover.165 Localized storm
events would blow out these dams with some frequency, resulting in discharges of
concentrated sediment and water-soluble metals into downstream waters.166
       165.   EPA documented the fact that heavy metals can cause significant harm to
human health and the environment.167 Heavy metal contamination from the mine is
persistent, impairs aquatic life use, and cannot be easily mitigated or removed from
stream channels.168
       166.   As Pima County noted, the risks of waterborne pollutants conveyed from
the mine are not solely ecological; pollutants from mine seepage or downstream
discharge would flow by gravity toward potable water supplies for Vail and Tucson.169
       167.   EPA also demonstrated that the post-closure mine pit lake would cause
unacceptable wildlife impacts.170 The pit lake would have a volume of 96,000 acre-feet,
making it one of the largest water bodies in southern Arizona.171 It would likely exceed
wildlife standards for three contaminants that are known to bioaccumulate, including
cadmium, mercury, selenium and other contaminants (copper, lead, zinc, and




163
    Id. at 15.
164
    Id. at 14–15.
165
    Id.
166
    Id. at 15.
167
    Id.
168
    Id.
169
    Pima County Sept. 2017 Letter to the Corps and Forest Service at 2–3.
170
    EPA Nov. 2017 Significant Degradation Letter at 17–18.
171
    Id. at 17.


                                            44
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 46 of 90



ammonia).172 As such, the mine pit lake would serve as a permanent, chronic source of
toxic heavy metals to wildlife species through consumption of contaminated water or
food chains.173
                              Suspended Particulates/Turbidity
       168.    The 404(b)(1) Guidelines require factual determinations regarding “the
nature and degree of effect that the proposed discharge will have, individually and
cumulatively, in terms of potential changes in the kinds and concentrations of suspended
particulate/turbidity in the vicinity of the disposal site.” Id. § 230.11(c).
       169.    EPA concluded that reductions in sediment delivery to downstream waters
would result in unacceptable adverse impacts to downstream waters.174 EPA explained
that the Rosemont Mine would reduce sediment delivery by 32.4% from the project site,
and by approximately 4% at the Davidson Canyon outlet.175 Reduction in sediment
delivery to downstream waters would degrade water quality by altering the streambed,
creating soil scour in some downstream areas and aggradation in others.176
                            Aquatic Ecosystems and Organisms
       170.    The 404(b)(1) Guidelines require determinations regarding “the nature and
degree of effect that the proposed discharge will have, both individually and
cumulatively, on the structure and function of the aquatic ecosystem and organisms.” Id.
§ 230.11(e).
       171.    EPA concluded that granting a 404 Permit would cause unacceptable
adverse impacts to wildlife and wildlife habitat.177 The Rosemont Mine would directly
impact at least 700–750 plant and animal species by killing and displacing individuals, or




172
    Id.
173
    Id.
174
    Id. at 13–14.
175
    Id. at 13.
176
    Id.
177
    Id. at 4–9.


                                              45
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 47 of 90



altering or destroying their habitat.178 A large majority of these species preferentially use
stream, seep, spring, and riparian habitat at the mine site for all or a portion of their life
cycles.179 The great diversity of species within several plant and animal groups that will
be directly impacted by the mine is highly significant.180
        172.    EPA also explained that the Rosemont Mine site constitutes a “key
wintering area” for many species of birds.181 Riparian woodlands in the Southwest
Avifaunal Biome (which encompasses the project site), including those adjacent to non-
perennial waters, support the highest diversity of land bird species and the highest
vulnerability to population declines in the United States.182 The discharge of fill material
will lower overwintering bird abundance and diversity and disrupt normal functions of
the aquatic ecosystem, leading to significant reductions in overall biological diversity.183
        173.    The Santa Rita Mountains provide several critical regional animal
movement corridors or wildlife linkages.184 The natural topography of the mine site
would be irreversibly changed by the filling of the extensive stream network, fragmenting
animal movement corridors and disrupting migration patterns.185
                             Physical Substrate Determinations
        174.    The 404(b)(1) Guidelines require a factual determination regarding the
“effect that the proposed discharge will have, individually and cumulatively, on the
characteristics of the substrate at the proposed disposal site.” Id. § 230.11(a).
        175.    EPA concluded that granting a 404 Permit would result in the permanent
and irrevocable significant adverse effect to the aquatic ecosystem by altering the



178
    Id. at 5.
179
    Id.
180
    Id.
181
    Id. at 8.
182
    Id.
183
    Id. at 9.
184
    Id.
185
    Id.


                                               46
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 48 of 90



substrate elevations and bottom contours of waters; jurisdictional waters will be
permanently filled and all ecological functions associated with the jurisdictional substrate
will be lost.186
       176.    In making these determinations, EPA considered the landscape setting of
the proposed Rosemont Mine, including the quality and rarity of the aquatic resources,
and the severity, permanence, and persistence of the project’s impacts.187
       177.    Construction of the Rosemont Mine would result in the permanent loss of
40.4 acres of jurisdictional substrate of streams covering 18 linear miles, as well as an
additional 8.9 acres of WOTUS at Sonoita Creek Ranch.188
The Rosemont Mine Will Violate State Water Quality Standards
       178.    EPA also provided the South Pacific Division with an analysis
demontrating that the fill activities for the Rosemont Mine would cause degradation of
Davidson Canyon and Cienega Creek OAWs due to increased pollution, loss of
assimilative capacity, and the cumulative effects of climate change, among other
things.189
       179.    EPA recognized that these water quality impacts were “outside the scope of
the state’s § 401 review” but emphasized that its concerns “must be considered in
determining compliance with the Guidelines.”190 The EPA thus reiterated its position
that the Corps could not rely solely on the State’s 401 Certification.191
       180.    Cienega Creek was one of the original OAWs designated by ADEQ in
1992.192 The OAW stretch of Cienega Creek is designated for the following uses:




186
    Id. at 1.
187
    Id. at 33.
188
    Id. at 1.
189
    Id. at 19, 29–30.
190
    Id. at 19.
191
    Id. 18-19.
192
    ADEQ Basis for 401 Certification at 2.


                                             47
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 49 of 90



Aquatic and Wildlife - (warm water); Full Body Contact; Fish Consumption; and
Agricultural Livestock Watering designated uses.193
       181.   ADEQ designated the lower portion of Davidson Canyon Wash as an OAW
in January, 2009.194 The Davidson Canyon OAW is divided into three segments.195 The
first and third segments are spring fed and designated for Aquatic & Wildlife - (warm
water); Full Body Contact, Fish Consumption and Agricultural Livestock Watering
uses.196 The middle segment is designated for Aquatic and Wildlife - (ephemeral); Partial
Body Contact, and Agricultural Livestock uses.197
       182.   According to EPA, the Rosemont Mine would increase pollution in
downstream OAWs. Mine runoff consisting of heavy metals would be released in
concentrations exceeding the stormwater quality for Davidson Canyon OAWs.198 These
heavy metals and other constituents would be transported downstream through
stormwater and degrade the water quality of Davidson Canyon and Cienega Creek.199
Changes in stream hydrogeomorphology would also result in increases in total dissolved
solids, suspended sediments, lowering of dissolved oxygen and increases in temperature
from declining pool levels, resulting in lower water quality in Cienega Creek.200
       183.   EPA also explained how the Rosemont Mine would reduce stormwater
flows by at least 40%, thereby reducing the waterways’ capacity to dilute and assimilate
pollution in downstream OAWs.201 This would, in turn, threaten the existing water
quality and/or riparian areas.202



193
    Id. at 3.
194
    Id. at 2.
195
    Id. at 3.
196
    Id.
197
    Id.
198
    EPA Nov. 2017 Significant Degradation Letter at 19.
199
    Id.
200
    Id.
201
    EPA 2015 Other Water Quality Impacts Letter at pdf. 9.
202
    Id.


                                            48
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 50 of 90



       184.   EPA also showed how decreases in surface flows would limit and fragment
pools in Davidson Canyon and lower Cienega Creek, causing degradation of the aquatic
ecosystem.203 Smaller, shallower and more fragmented pools would significantly reduce
the extent of surface water and habitat critical for the survival of aquatic organisms,
including Gila Chub.204 Decreases in low-water flow in lower Cienega Creek would also
result in increased water temperatures.205 Relatively small increases in water temperature
in remaining pools in lower Cienega Creek would cause or contribute to significant
reductions in the amount and quality of suitable habitat for fish and other aquatic
organisms, including riparian wetlands.206
       185.   EPA emphasized the fact that these adverse impacts would occur in
addition to the existing trend of declining water availability due to climate change,
drought, and other factors.207
       186.   The Rosemont Mine would also violate Arizona’s wadeable/perennial
narrative water quality standard, which applies to the perennial reaches of Empire Gulch,
Cienega Creek, and Davidson Canyon. The change from being a perennial stream to an
ephemeral or intermittent stream caused by the dewatering (alone and in combination
with modeled impacts from climate change), such as is predicted to occur for Upper
Empire Gulch and other waters, would violate the Arizona wadeable/perennial water
quality standard under Arizona Administrative Code §§ R18-11-108(E) and R-18-11-
108.01.208




203
    EPA Nov. 2017 Significant Degradation Letter at 12.
204
    Id.
205
    Id.
206
    Id.
207
    EPA 2015 Other Water Quality Impacts Letter at pdf. 11.
208
    EPA Nov. 2017 Groundwater Letter at 4.


                                             49
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 51 of 90



       187.   EPA concluded that Arizona’s CWA 401 Certification was inadequate for a
multitude of reasons.209 As an initial matter, the 401 Certification was premised on the
17.2% reduction in stormwater flows after mine closure, not the much more significant
40% reduction during active mining operations.210
       188.   EPA also concluded that the Surface Water Mitigation Plan (“SWMP”)
would not prevent water quality degradation of OAWs.211 The SWMP relies on
voluntary monitoring which will not prevent the contamination of downstream waters.212
Furthermore, Rosemont has not demonstrated that the proposed stormwater mitigation
measures in the SWMP would provide any, let alone enough, ‘wet’ water to offset the
loss of stormwater flows during active mining operations and thereby prevent
degradation of Davidson Canyon and Lower Cienega Creek.213 In fact, the Corps has not
granted Rosemont any compensatory mitigation credit under the 404(b)(1) Guidelines for
the projects identified in the SWMP.214 To the contrary, the L.A. District identified
multiple flaws with the same or similar project discussed in the SWMP.215




209
    EPA 2015 Other Water Quality Impacts Letter at pdf. 7–12; see also EPA Nov. 2017
Significant Degradation Letter at 21.
210
    EPA 2015 Other Water Quality Impacts Letter at pdf. 10; ADEQ Basis for 401
Certification at 9.
211
    EPA Nov. 2017 Significant Degradation Letter at 21.
212
    Id.; see also Rosemont Copper Co., Surface Water Mitigation Plan at 5–15 (2014)
[hereinafter “SWMP”] (attached as Ex. 35).
213
    EPA 2015 Other Water Quality Impacts Letter at pdf. 10.
214
    See generally Corps ROD; U.S. Army Corps of Eng’rs, Department of the Army
Supplemental Environmental Assessment and Statement of Findings, Proposed Sonoita
Creek and Rail X Ranches, Stock Tank Removals as Compensatory Mitigation (SPL-
2008-00816-MB) (2019) [hereinafter “Supplemental EA”] (attached as Ex. 36).
215
    See, e.g., Memorandum from Marjorie Blaine, Senior Regulatory Project Manager,
U.S. Army Corps of Eng’rs, to the Record (Mar. 6, 2014) [hereinafter “Corps March
2014 Memo to the Record”] (attached as Ex. 37); Memorandum from Marjorie Blaine,
Senior Regulatory Project Manager, U.S. Army Corps of Eng’rs, to File (Feb. 12, 2014)
[hereinafter “Corps Feb. 12, 2014, Memo to File”] (attached as Ex. 38).


                                            50
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 52 of 90



       189.   The SWMP proposes to sever and transfer the youngest water rights at
Pantano Dam to the Arizona Game and Fish Department.216 Rosemont has not acquired
these rights or completed the administrative process to sever and transfer them.
Rosemont has acknowledged that the state’s sever-and-transfer process could take years
to occur, and would not create any real, flowing water at the new locations.217 The Corps
did not provide any mitigation credits for a prior proposal at Pantano Wash that would
have involved Rosemont’s purchase of approximately 1,122 AFA of surface water rights
in Cienega Creek watershed.218 The L.A. District explained, “the Corps is not able to
accept as mitigation water rights without a proposed project that includes establishment,
restoration, enhancement, etc. where measurable performance standards showing a
functional lift are established.”219
       190.   The SWMP also proposes cessation of stock watering at Questa Springs,
with the hope of allowing the water to feed the Davidson Canyon system.220 It is,
however, “highly likely” that groundwater drawdown from the Rosemont Mine would
impact Questa Spring as it is “[i]nside the 5-foot groundwater drawdown contour.”221
Rosemont has not determined how much water Questa Springs would provide in light of
the impacts of the mine. Nor has the Corps approved any mitigation credit for this spring
under the 404 Guidelines.222




216
    SWMP at 22–23.
217
    Memorandum from Julia Fonesca, Envtl. Planning Manager, Pima Cty., to C.H.
Huckelberry, Cty. Adm’r, Pima Cty. at 13 (April 21, 2014) [hereinafter “Pima Co. April
2014 Memo”] (attached as Ex. 39).
218
    Memorandum from Marjorie Blaine, Senior Regulatory Project Manager, U.S. Army
Corps of Eng’rs, to File at 1 (Feb. 26, 2014) [hereinafter “Corps Feb. 26, 2014, Memo to
File”] (attached as Ex. 40); Corps ROD at 34.
219
    Corps Feb. 12, 2014, Memo to File at 1.
220
    SWMP at 23.
221
    FEIS Vol. 2 at 559 tbl.114.
222
    See Supplemental EA at 2–3.


                                            51
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 53 of 90



       191.   The SWMP proposes closure of a shallow, hand-dug well that is located on
the northwest bank of Davidson Canyon Wash half-a-mile up from Barrel Canyon.223
The well falls inside the 5-foot groundwater drawdown contour 20-years after active
mining.224 The Corps did not provide any mitigation credit for springs, like this one, that
fall “within the impact area” and thus are “not acceptable for mitigation” under the
404(b)(1) Guidelines.225
       192.   The SWMP proposes closing a number of stock ponds/tanks within or
downstream from the project area along Davidson Canyon.226 There is either no specific
description of the actual capacity of the tanks, or the actual volume cannot be
calculated.227 Furthermore, the Rosemont Mine would indirectly impact all four of the
stock tanks along Davidson Canyon by capturing stormwater runoff.228 The Corps
previously rejected mitigation for parcels in this area, explaining that they were “within
the impact area and [were] not acceptable for mitigation” under the 404(b)(1)
Guidelines.229
       193.   In short, the Corps has not approved any measures in the SWMP as
enforceable mitigation measures under the 404(b)(1) Guidelines.230 The L.A. District
told Rosemont that it “would not do voluntary measures or enforce mitigation which was
not Section 404 [WOTUS] mitigation.”231




223
    SWMP at 23.
224
    FEIS Vol. 2 at 342 fig.55.
225
    Corps March 2014 Memo to the Record.
226
    SWMP at 23–25.
227
    Id.
228
    FEIS Vol. 2 at 431 tbl.91.
229
    Corps March 2014 Memo to the Record at 2; see also SWMP at 23 (explaining that “a
number” of the stock tanks and ponds relied upon will be directly impacted mine
operations).
230
    See generally Supplemental EA.
231
    Corps March 2014 Memo to the Record at 2.


                                            52
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 54 of 90



The Proposed Mitigation Plan Will Not Avoid Significant Degradation
       194.   After the L.A. District’s recommended denial of the permit, Rosemont
submitted a revised HMMP to the South Pacific Division, which includes two, entirely
new mitigation components: the destruction of 8.9 acres of WOTUS at Sonoita Creek and
the removal of four stock tanks.232 Both EPA and Pima County submitted technical
memos to the South Pacific Division identifying serious shortcomings in the HMMP.
                               Sonoita Creek Ranch Project
       195.   For the first time, Rosemont proposed to destroy 8.9 acres of WOTUS at
Sonoita Creek in order to offset the direct impacts of the Rosemont Mine and the Sonoita
Creek project.233 The proposal represents a significant change from the prior HMMP
where Rosemont proposed to preserve the existing Sonoita Creek Channel.234
       196.   EPA objected to Rosemont’s plan to fill and then realign the Sonoita Creek
Channel because it would cause a new loss of WOTUS.235 The proposed realignment of
the channel would not even offset the loss of the existing channel.236
       197.   Dr. Matthias Kondolf, an expert fluvial geomorphologist, submitted
multiple reports critiquing the proposed mitigation for Sonoita Creek.237 He provided



232
    WestLand Res., Water & Earth Techs., Final Habitat Mitigation and Monitoring Plan:
Permit No. SPL-2008-00816-MB Rosemont Copper Company at ES-3 to ES-5 (2017)
[hereinafter “Final 2017 HMMP”] (attached as Ex. 41).
233
    Id. at 44, 59 tbl.3; Pima Co. Dec. 2017 Letter to Corps at 2.
234
    Compare WestLand Res., Inc., Rosemont Copper Project: Habitat Mitigation and
Monitoring Plan Permit No. SPL-2008-00816-MB at 6, 33–35 (2014) [hereinafter “April
2014 HMMP”] (attached as Ex. 42), with Final 2017 HMMP at 7–8, 29–36.
235
    Letter from Nancy Woo, Assoc. Dir., Water Div., U.S. Envtl. Prot. Agency, to Edwin
S. Townsley, Operations and Regulatory Div. Chief, S. Pac. Div., U.S. Army Corps of
Eng’rs, Analysis of the Final Habitat Mitigation and Monitoring Plan Permit No. SPL-
2008-00816-MB Rosemont Copper Project Dated September 12, 2017 at 10 (Nov. 30,
2017) [hereinafter “EPA Nov. 2017 Final HMMP Letter”] (attached as Ex. 43).
236
    Id.
237
    See Kondolf 2015 Technical Memorandum; G. Mathias Kondolf, Reivew of the
Sonoita Creek Mitigation Project Proposal for the Proposed Rosemont Copper Mine
(2017) [hereinafter “Kondolf Report on 2017 HMMP”] (attached as Ex. 44).


                                            53
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 55 of 90



evidence demonstrating that reconstructed meandering channels, like the one proposed
for Sonoita Creek, commonly fail.238 Geomorphic principles and experience with prior
channel reconstruction projects indicate that the first high flows (with return periods of 5
years or greater) are likely to cause Sonoita Creek to cut across the artificially constructed
meander bends.239 The result would be a shorter, straighter channel; lost would be the
large meander bends upon which much of the proposed project’s mitigation credits are
based.240
       198.    Dr. Kondolf also identified the existing ecological functions at Sonoita
Creek, including portions of the Creek that are highly dynamic and complex, and support
valuable riparian habitat.241 The best “restoration” approach for such a healthy stream
reach is to preserve it.242
       199.    Pima County also objected to the revised HMMP and proposal to fill 8.9
acres of WOTUS.243 The County requested a new public notice because the only public
notice the Corps provided failed to mention any discharge of dredged or fill material at
Sonoita Creek.244 Thus, stakeholders with an interest in the conservation of Sonoita
Creek had no notice of an opportunity to comment on the mitigation proposal or reason to
believe that Sonoita Creek was at risk from mine-related “mitigation” activities.245
       200.    The Corps did not analyze or propose any mitigation to prevent the flow
losses in Empire Gulch or Cienega Creek due to the project’s dewatering, to prevent the
perennial reaches of Empire Gulch from becoming intermittent or ephemeral due to the




238
    Kondolf Report on 2017 HMMP at 5–6.
239
    Id. at 6.
240
    Id.
241
    Kondolf 2015 Technical Memorandum at 9.
242
    Id.
243
    Pima Co. Dec. 2017 Letter to Corps at 2–3.
244
    Id.
245
    Id. at 3.


                                             54
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 56 of 90



dewatering, or to prevent the violation of the wadeable/perennial water quality standard
in Empire Gulch caused by the dewatering.246
       201.    Rosemont has proposed no mitigation measures to offset the direct and
indirect effects from the pit lake to wildlife, especially birds, bats, insects, and the related
food chain.247 Mitigation discussed in the FEIS “does not apply to the pit lake that could
develop during the postclosure period.”248 The Corps’ ROD, Permit, and EA do not
contain any discussion of mitigation for the harmful effects from the construction of the
pit and resulting pit lake.249
                                 Onsite Stock Tank Removal
       202.    The HMMP proposes to remove Gunsight Pass Tank, McCleary Canyon
Stock Tank, Rosemont Crest Tank, and Barrel Canyon East Dam Tank to mitigate the
lost stormwater runoff in Barrel Canyon.250 The Corps claims that removal of the stock
tanks would provide 7.35 AFA, enough to offset the loss of 2 AFA after mine closure.251
       203.    The HMMP arrives at the 2 AFA figure by taking the post-mine loss of
stormwater flows modeled in the FEIS (242 AFA or 17.2% of baseline runoff)252 and
assuming that all of the onsite stock ponds (located within the mine footprint) capture 240
AFA. Because the original hydrologic modelling in the FEIS did not incorporate the
existing stock ponds into its estimate of potential average-annual runoff, the HMMP
subtracts 240 AFA from the FEIS’s estimate of 242 AFA to arrive at a projected loss of 2
AFA of stormwater flows post-mining.253



246
    See generally Supplemental EA.
247
    See generally id.
248
    FEIS Vol. 3 at 665.
249
    See generally Corps ROD; Supplemental EA; S. Pac. Div., U.S. Army Corps of
Eng’rs, Department of the Army Permit: SPL-2008-00816-MB (2019) [hereinafter
“Rosemont 404 Permit”] (attached as Ex. 45).
250
    Final 2017 HMMP at 9; Supplemental EA at 2.
251
    Supplemental EA at 12.
252
    FEIS Vol. 2 at 435.
253
    Supplemental EA at 12.


                                               55
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 57 of 90



       204.   The HMMP does not, however, discuss, let alone offset, the significant loss
of stormwater flows that would occur during active mining operations. As EPA noted,
there would be at least a 30–40% reduction in stormwater flows during active mining,
which equates to a shortfall of least 562 AFA, which is over 322 AFA more than during
post-mining operations.254 EPA concluded that the proposal to remove the stock tank
impoundments would not replace the loss of water in downstream OAWs during mine
operations or prevent their degradation.255
       205.   EPA also criticized the HMMP for unrealistically assuming that the onsite
stock ponds can store all the runoff from the watersheds, the purported basis for arriving
at the 2 AFA figure for stormwater loss after mine closure.256 First, ponds are typically
designed with spillways which are overtopped, so the assertion that all the runoff
originating upstream of the stock ponds is captured by them is false.257 Second, ponds
are notoriously leaky, so water seeps under the embankment and may flow downstream
as subsurface return flow.258
       206.   Rosemont did not verify the actual field capacity of any of the stock
tanks.259 Rosemont concedes that the stock ponds will not have sufficient capacity to
retain runoff volumes estimated in the FEIS.260
       207.   Even assuming the onsite stock ponds could capture 240 AFA, the loss of
stormwater flows during the active mining stage would still be at least 322 AFA less than
the baseline conditions modeled in the FEIS (562 AFA – 240 AFA = 322 AFA). The




254
    EPA Nov. 2017 Final HMMP Letter at 22; FEIS Vol. 2 at 434.
255
    EPA Nov. 2017 Final HMMP Letter at 21–22.
256
    Id. at 21.
257
    Pima Co. Dec. 2017 Letter to Corps at 7.
258
    Id.
259
    Id.
260
    WestLand Res. and Water & Earth Technologies, Response to Environmental
Protection Agency (2017) at 40 (2018) [hereinafter “Rosemont Response to EPA 2017
HMMP Comments”] (attached as Ex. 46).


                                              56
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 58 of 90



HMMP does not include measures to offset a 322 AFA loss in stormwater flows during
active mining.261
       208.   Indeed, Rosemont acknowledges that downstream flows may still be
affected during the active mine period, even with the stock tank removals.262 Yet, the
HMMP did not include mitigation measures to offset the loss of stormwater flows during
active mining operations.263
The Rosemont Mine Would Be Contrary to the Public Interest
       209.   The Corps received thousands of public comments objecting to the issuance
of a Section 404 Permit for the Rosemont Mine.264 The primary issues of concern
included the severe, irreversible, and irreparable harm to Tribal cultural resources;
impacts to downstream WOTUS due to the drawdown of the regional aquifer;
degradation of surface water quality and reduction in surface water quantity, including
impacts to OAWs (Davidson Canyon and Cienega Creek); adverse effects to endangered
species and critical habitat; loss of nature-based recreation and reduced property values
due to development of the mine; and, the visual blight of a massive open-pit copper mine
on the landscape.265
       210.   These concerns relate directly to the public interest factors regarding
historical properties, conservation, water supply and conservation, water quality, fish and
wildlife values, economics, and aesthetics. These concerns demonstrate that a 404 Permit
would be contrary to the public interest, and that the Tribes would pay an unacceptable
price if the proposed project proceeds forward.




261
    See generally Final 2017 HMMP; Supplemental EA.
262
    Rosemont Response to EPA 2017 HMMP Comments at 47.
263
    See generally Final 2017 HMMP; Supplemental EA.
264
    U.S. Army Corps of Eng’rs, Response to Comments on the December 6, 2011, Public
Notice at 1 (2019) [hereinafter “Corps Response to Comments”] (attached as Ex. 47).
265
    Id. at 4 tbl.1.


                                             57
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 59 of 90



                                    Historical Properties
       211.     The proposed mine would permanently scar the cultural landscape and
destroy numerous cultural resources belonging to the Tohono O’odham and their
ancestors.266
       212.     The Barrel Alternative would damage a total of 82 historic properties,
including 39 prehistoric sites and 4 historic sites that either contain or likely contain
human remains.267
       213.     There is also the potential for disturbance of unmarked and unrecognized
graves outside known site and cemetery areas.268
       214.     As acknowledged by the Forest Service, the proposed mine would cause
“severe, irreversible, and irretrievable” impacts to the cultural, religious and historical
importance of the affected area.269 Archaeological sites cannot be reconstructed once
disturbed, nor can they be fully mitigated.270
       215.     For the Tribes, this outcome is simply unacceptable.271 Their ancestor’s
resting places, the entire cultural landscape of this portion of the Santa Rita Mountains,
will be no more.272 This Project will affect the cultural integrity of the Tribes, making it
ever more difficult to teach future generations the Nation’s the customs and traditions.273
                                        Conservation
       216.     The Rosemont Mine would likely impact lands with Las Cienegas NCA, as
documented by the Bureau of Land Management (“BLM”).




266
    Nation’s Protest at 2.
267
    FEIS Vol. 3 at 1037 tbl. 201, 1040 tbl.203.
268
    Id. at 1039.
269
    Id. at 1036.
270
    Id. at 1036, 1142.
271
    Nation’s Protest at 2.
272
    Id.
273
    Id.


                                              58
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 60 of 90



       217.   BLM owns 21 offsite surface water rights in Las Cienegas NCA that fall
within the area of groundwater drawdown.274 Of the 21 surface water rights identified for
BLM, those associated with Helvetia, Chavez, and Zackendorf Springs will likely suffer
indirect harm from the mine pit groundwater drawdown.275 The BLM concluded that
“[t]he proposed pit presents a clear and present threat to ground water that supports all
perennial surface water on the Las Cienegas [NCA] located to the south and east of the
proposed mine site.”276
       218.   BLM also owns other water rights in Las Cienegas NCA, obtained from
private sources, including a right for 1,000 gallons/minute at Empire Spring, which is the
source of the perennial portion of Upper Empire Gulch.277 The drawdown of the regional
aquifer would deplete upper Empire Gulch, resulting in the loss of hundreds of acres of
high quality riparian and palustrine emergent wetlands, many of which likely qualify as
WOTUS.278
       219.   As explained by EPA, the Rosemont Mine would also adversely affect
multiple special aquatic sites entitled to special protection, including wetlands,
sanctuaries and refuges, and riffle and pool complexes, as well as the OAWs in Cienega
Creek and Davidson Canyon.279




274
    FEIS Vol. 2 at 421 tbl.87.
275
    Id. at 431, 341–45 figs.54–58.
276
    Email from Jeffry R. Simms, Bureau of Land Mgmt., to Jason Douglas, Fish and
Wildlife Serv. (Feb. 3, 2012) [hereinafter “BLM Feb. 2012 Email to FWS”] (attached as
Ex. 48).
277
     Superior Court of Maricopa Cty., Statement of Claimant Form for Other Uses
Amendment at 1–2, 6 (1996) [hereinafter “BLM Statement of Claimant for Empire
Gulch”] (providing that BLM acquired a water right in Empire Gulch for 1,000 gallons
per minute from the ANAMAX Mining Company) (attached as Ex. 49).
278
    EPA Nov. 2017 Groundwater Letter at 5–6 & n.37.
279
    EPA Nov. 2017 Significant Degradation Letter at 2–3.


                                             59
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 61 of 90



                             Water Supply and Conservation
       220.   According to the Forest Service, the predicted drawdown of the regional
aquifer could impact approximately 500–550 domestic wells or other production wells
registered with the Arizona Department of Water Resources (“ADWR”) that fall within
the 10-foot drawdown contour.280
       221.   A total of 16 springs and seeps of cultural and religious importance to the
Tribes are highly likely to be impacted, either directly by surface disturbance (5 of 16
springs) or indirectly by the predicted drawdown in the regional aquifer.281 An additional
59 springs would be indirectly impacted by groundwater drawdown.282 The sanctity and
power of each spring is unique and cannot be replaced once the spring is destroyed.283
       222.   The 30–40% reduction in stormwater flow during the life of the mine could
result in significant impacts to downstream WOTUS, as detailed above, including
impacts to OAWs in Davidson Canyon and Cienega Creek.284
                                      Water Quality
       223.   EPA identified the potential for acid-rock runoff to occur and pollute
downstream waters.285
       224.   Pima County raised concerns that polluted runoff could harm municipal
water supplies in Tucson and Vail.286 The risks of waterborne pollutants conveyed from
the mine are not solely ecological; pollutants from mine seepage or downstream recharge
would flow by gravity to potable water supplies for Vail and Tucson.287




280
    FEIS Vol. 2 at 337.
281
    Forest Serv. ROD at 23.
282
    FEIS Vol. 2 at 562.
283
    FEIS Vol. 1 at xxxvii.
284
    See supra ¶¶ 150–51 & nn.126–29.
285
    EPA Nov. 2017 Significant Degradation Letter at 14, 16–17.
286
    Pima County Sept. 2017 Letter to the Corps and Forest Service at 2–3.
287
    Id.


                                            60
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 62 of 90



       225.   As explained above, the mine pit lake would serve as a permanent, chronic
source of toxic heavy metals to wildlife species through consumption of contaminated
water or food chains.288
                                 Fish and Wildlife Values
       226.   The discharge of fill material would cause direct, indirect, and secondary
effects to a broad array of fish and wildlife species, including threatened and endangered
species dependent on aquatic ecosystems.
       227.   The direct impacts at the mine site, as well as the depletion of ground and
surface waters, would severely and adversely affect threatened and endangered species,
including the Gila chub, Gila topminnow, desert pupfish, Chiricahua leopard frog,
northern Mexican gartersnake, Huachuca water umbel, and other listed species such as
the western yellow-billed cuckoo and southwestern willow flycatcher.289 Several of these
species, including the Gila chub, Chiricahua leopard frog, and jaguar, also have critical
habitat in the action area that would be adversely impacted by the proposed mine.290
       228.   As explained by BLM, the aquatic and riparian ecosystems at Las Cienegas
NCA would be at risk of collapse from mine-related groundwater depletion.291 Areas
where the state and federal agencies have worked to recover federally listed species
would be degraded or lost.292 Population expansion (recovery) and viability would be
drastically altered for Huachuca water umbel, giant sedge, Giant spotted whiptail lizard,
Gila chub, Gila topminnow, longfin dace, Sonora mud turtle (Kinosternon sonoriense),




288
    See supra ¶ 167 & nn.165–68.
289
    2016 Amended BiOp at 1, 60, 94–95, 115, 134, 155–56, 181–89, 211–12, 240–56,
270–81, 298–301.
290
    Id. at 74, 94–95, 142, 148, 155–56, 292–94, 301–05.
291
    See Bureau of Land Mgmt., Comments on the Rosemont Copper Project –
Environmental Impact Statement – Cooperating/Consulting Agency Review Draft, June
2011 at 14 (2011) [hereinafter “BLM 2011 Comments”] (attached as Ex. 50).
292
    Id.


                                            61
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 63 of 90



Mexican garter snake, Southwestern willow flycatcher, yellow-billed cuckoo, grey hawk
(Buteo nitidus) and a host of other neotropical migratory birds.293
                                        Economics
       229.   The discharge of fill material into WOTUS would directly affect the
availability of aquatic resources and public lands to provide recreation in terms of hiking,
camping, and birding, among other activities.294
       230.   The Sonoran Institute prepared a report focusing on the direct economic
impacts associated with the Rosemont Mine.295 The total direct economic impacts from
the tourism and outdoor recreation in Pima and Santa Cruz Counties totaled $2.95 billion
in 2006.296 As a general comparison, if the proposed project displaced 1 percent of the
tourism and outdoor recreation, the economic losses may be greater than the annual
payroll of the proposed project during operations (Marlow 2007).297 Loss of jobs in the
local tourism and outdoor recreation industries cannot be avoided or fully mitigated.298
                                         Aesthetics
       231.   The Santa Rita Mountains are part of a series of mountain ranges, separated
by deserts, that rise above the arid lands and are known as “sky islands.”299 The Santa
Rita Mountains reach an elevation of 9,453 feet, and the project area is located on the
northeast flank of the mountains at approximately 4,800 feet.300 The project area includes
rolling hills near State Road 83, a series of canyons and incised arroyos, and rocky,




293
    Id.
294
    FEIS Vol. 3 at 862–63.
295
    Id. at 1056 (citing Marlow 2007).
296
    Id. at 1109.
297
    Id.
298
    Id. at 1137.
299
    Id. at 786.
300
    Id. at 787.


                                            62
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 64 of 90



sharply undulating ridgelines.301 This landscape has high scenic integrity and was
designated as a Traditional Cultural Property (“TCP”).302




       232.    The overall importance of the Santa Rita Mountains and its physical
integrity as a place of traditional and cultural importance are little changed from pre-
European times.303
       233.    The discharge of fill material for the proposed mine pit, tailings facility,
and waste rock storage area would result in permanent, adverse impacts to the aesthetics
of the WOTUS and the entire proposed project site.304 Long-term impacts associated
with the mine include, but are not limited to, the towering piles of waste rock, tailings,
and heap leach facilities, along with the expanding, visible portions of the open pit and
pit face.305
The Corps’ South Pacific Division Modifies the Proposed Action and Reverses the
L.A. District’s Decision Recommending Denial
       234.    On March 8, 2019, the South Pacific Division issued a ROD reversing the
L.A. District’s decision recommending denial of the 404 Permit.306 But instead of issuing



301
    Id.
302
    Id. at 790; FEIS Vol. 1 at xxxvii.
303
    Ce:wi Duag NRHP Registration Form at 5.
304
    FEIS Vol. 3 at 799–800.
305
    Id. at 799.
306
    See Corps ROD


                                              63
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 65 of 90



a permit for the proposal that had been under consideration for the previous 8 years, the
South Pacific Division issued a permit for a dramatically different proposal to prefill all
of the WOTUS with native material.307 This novel approach unlawfully constrained the
Corps’ authority, artificially narrowed the scope of its analysis, and failed to address the
significant adverse secondary impacts of the mine that had been the subject of the L.A.
District’s analysis, EPA’s technical comments, and the public review to date.
              A Modified Permit to Prefill Every Wash with Native Material
       235.   Without notice, the South Pacific Division modified the proposed permit to
authorize the “clearing, grubbing, and grading” of 48.48 acres of WOTUS prior to any
construction of the mine pit or waste rock piles.308 The permit includes a special
condition instructing Rosemont to prefill every wash with native material to “ensure no
excavated material from the mine pit, including waste rock or tailings, is discharged into
waters of the U.S. until all discharges into waters of the U.S. authorized by this permit are
completed.”309
       236.   In other words, the South Pacific Division required Rosemont to fill all of
the washes and creeks with native material, which in the Corps’ view, eliminated their
status as WOTUS310 and opened the door to the subsequent dumping of waste rock and
tailings without further analysis that the CWA normally requires. This was a complete
reversal of the permit review process to date, in which analysis of the impacts of dumping
waste rock and tailings in the WOTUS had been a central aspect of the analysis.311




307
    Compare 404 Permit Application at 6 tbl.1 and Corps Public Notice at 11 tbl.2, with
Corps ROD at 12–13 and Rosemont 404 Permit at 1.
308
    Rosemont 404 Permit at 1.
309
    Id. at 10.
310
    Id. at 12.
311
    Compare 404 Permit Application at 6 tbl.1 and Corps Public Notice at 11 tbl.2, with
Corps ROD at 12–13 and Rosemont 404 Permit at 1.


                                             64
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 66 of 90



       237.    The South Pacific Division did not provide the public with any notice
regarding the newly-configured proposal to prefill all of the WOTUS on the mine site
with native material.312
       238.    The South Pacific Division did not acknowledge that the Barrel Alternative
does not contemplate prefilling all of the WOTUS with native material.313
       239.    The South Pacific Division did not explain why Rosemont needs a permit
to prefill all of the WOTUS with native material in order to meet the overall project
purpose.314
       240.    The South Pacific Division did not explain whether prefilling all of the
washes with native material and abandoning the analysis of secondary impacts associated
with the deposit of 1.9 million tons of waste rock and mine tailings was in the public
interest.315
       241.    The South Pacific Division did not explain how clearing, grubbing, and
grading all of the WOTUS complies with the 401 Certification,316 which specifically
conditions the Certification on the minimization of clearing, grubbing, scrapping or
otherwise exposing erodible surfaces.317
       242.    The South Pacific Division did not explain how prefilling all of the washes
complies with the MPO authorized by the Forest Service,318 which requires Rosemont to




312
    Corps ROD at 23 (stating that the only public notice on the activity was issued in
December 2011); Corps Public Notice at 12 tbl.2 (stating that the proposed discharge
included blasting and excavation in the mine pit and excavated waste rock and run-of-
mine rock).
313
    Corps ROD at 17–18, 22.
314
    Id. at 11.
315
    Id. at 12–13, 56–57.
316
    Id. at 23 –24, 37–44.
317
    401 Certification at 7.
318
    See generally Corps ROD.


                                             65
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 67 of 90



stockpile native material from the site and prohibits Rosemont from burying this material
under the waste rock piles, as discussed below.319
                                A Limited Scope of Analysis
       243.   The South Pacific Division also redefined its scope of analysis under the
404(b)(1) Guidelines so that it only included the proposed clearing, grubbing, and
grading of WOTUS with native material.320
       244.   The South Pacific Division reasoned that Rosemont would clear, grub, and
grade all of the WOTUS before the construction or operation of the Rosemont Mine.321
“Once the discharge is complete”—here the grubbing, grading, and clearing of all the
WOTUS— the South Pacific Division claimed that “there will be no waters of the U.S. to
impact on the mine site.”322
       245.   Based on its position that the filling of native material in the WOTUS
removed the waterways from the CWA’s purview, the South Pacific Division concluded
that the construction and operation of the mine were outside of its jurisdiction, and thus
outside of its scope of analysis:
       Construction, including excavation[] of the mine pit, would not result in the
       discharge of fill material into waters of the U.S. Similarly, the proposed
       discharge of dredged and/or fill material into 32.80 acres of waters of the
       U.S. within the waste rock disposal area, dry stack tailings area, and plant
       site[] would occur through clearing, grubbing, and grading, and not from the
       discharge of waste rock or tailings. Therefore, the effects of the proposed
       operations of the mine, including full excavation of the mine pit, are not
       within the Corps’ purview under the Section 404(b)(1) Guidelines. Any
       effects related to the excavation of the mine pit, including those related to



319
    Rosemont Copper Co., Revegetation and Growth Media Monitoring Plan at 14–16
(2018) [hereinafter “Revegetation and Growth Media Plan”] (attached as Ex. 51); see
also FEIS Vol. 5 at B-10 (“Growth media would be salvaged, stockpiled and placed in
accordance with the final MPO in areas protected from mining operations that are stable,
isolated from surface water, and gently sloping and well drained . . . .”).
320
    Corps ROD at 12–13.
321
    Id.
322
    Id. at 43.


                                             66
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 68 of 90



       groundwater quantity or quality, are outside of the Corps’ scope under the
       Section 404(b)(1) Guidelines.323

       246.   The South Pacific Division refused to consider the “secondary effects”
from construction and operation of the mine despite EPA’s conclusion that, under the
404(b)(1) Guidelines, the impacts from operations on fast land are considered secondary
effects.324
       247.   As a result, the South Pacific Division refused to provide any analysis of
the secondary impacts associated with the mine pit, including the impacts of groundwater
drawdown on downstream WOTUS or the formation of a toxic pit lake.325
       248.   The South Pacific Division did not address EPA’s concern that the
predicted runoff into Barrel Canyon from the waste rock and soil cover would violate
state water quality standards in the Davidson Canyon OAW.326
       249.   The South Pacific Division did not address EPA’s concern that there would
be reductions in stormwater runoff during the 25–30 year active mining phase.327 The
South Pacific Division acknowledged that “the proposed removal of the four stock tanks
would not solely offset reduction of flow and there would likely be a temporary reduction
in surface flows during the maximum mining phase, prior to phased reclamation of the
waste rock and tailings facilities.”328
                              Limited Factual Determinations
       250.   Due to its constrained scope of analysis, the South Pacific Division limited
its factual determinations under the 404(b)(1) Guidelines to the proposed fill activity of
grading, grubbing, and clearing all of the WOTUS with native material.329 This led the



323
    Id. at 14.
324
    Id. at 43.
325
    Id. at 14.
326
    Id. at 39.
327
    Id. at 41–43.
328
    Supplemental EA at 13.
329
    Corps ROD at 12–15.


                                             67
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 69 of 90



South Pacific Division to disregard EPA’s concerns about the secondary impacts of the
waste rock and tailings piles on the drainages.
       251.       As a result, where EPA had raised significant concerns about reductions in
sediment levels due to the discharge of waste rock to construct the mine,330 the South
Pacific Division asserted that grading, grubbing, and clearing the site “could result in
increases in suspended particulates and turbidity in waters of the US on the mine site,
compensatory mitigation site, and downstream areas.”331
       252.       Where EPA raised significant concerns about the toxic composition of the
waste rock,332 the South Pacific Division only considered the naturally occurring
substances “in the soil,” not the waste rock.333
       253.       Where EPA raised significant concerns about the secondary impacts of the
construction and operation of the proposed mine,334 the South Pacific Division only
considered secondary effects “as a result of the clearing, grubbing, and grading
activities.”335
                                        Supplemental EA
       254.       The 404 Permit also authorizes Rosemont to undertake additional
discharges of fill material, including the discharge of 8.9 acres of WOTUS at Sonoita
Creek.336 These discharges were not included in any public notice issued pursuant to the
Corps’ regulations.337




330
    EPA Nov. 2017 Significant Degradation Letter at 13–14.
331
    Corps ROD at 53 (emphasis added).
332
    EPA Nov. 2017 Significant Degradation Letter at 14–15.
333
    Corps ROD at 54.
334
    See generally EPA Nov. 2017 Significant Degradation Letter; EPA Nov. 2017
Groundwater Letter.
335
    Corps ROD at 55–56.
336
    Rosemont 404 Permit at 2.
337
    See generally Corps Public Notice; Corps ROD at 23 (stating that the only public
notice on the activity was issued in December 2011).


                                               68
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 70 of 90



       255.   The South Pacific Division did not prepare a Supplemental EIS to analyze
the new fill activities or the final HMMP. Instead, the Corps released a Supplemental
EA, which was never subjected to public review under NEPA.338
       256.   While the HMMP relies on the mitigating effects of removing four stock
tanks and the resulting increase in natural flow, the Corps did not verify the actual field
capacity of any of the stock tanks339 or the volume the stock tanks could actually
supply.340 Thus, the Corps’ calculation of the increased flow lacks a factual basis.
       257.   During its review process, the South Pacific Division accepted multiple
letters from Rosemont regarding the revised HMMP and modified 404 Permit. The
South Pacific Division did not provide these letters to the EPA on a timely basis because
the South Pacific Division’s staff “didn’t think the EPA would be interested in the
letters.”341 The South Pacific Division’s failure to provide EPA with Rosemont’s
submissions in defense of the HMMP, deprived EPA of its opportunity to fully review
and critique those submissions, undercutting its fact-checking role under the Guidelines.
                                The Public-Interest Review
       258.   The South Pacific Division also redefined its scope of analysis for its public
interest review.342 The South Pacific Division limited its scope to just the discharge of
fill material associated with the clearing, grubbing, grading, and construction of
facilities.343 Because Rosemont would preemptively fill all of the WOTUS, the South
Pacific Division asserted that the operation of the mine itself, and the deposit of waste




338
    Supplemental EA; Corps ROD at 23.
339
    Pima Co. Dec. 2017 Letter to Corps at 7.
340
    Id.
341
    Email from Elizabeth Goldmann, Physical Scientist, Wetlands Sec., U.S. Envtl. Prot.
Agency Region IX, to Jason Brush, U.S. Envtl. Prot. Agency, Sam Ziegler, U.S. Envtl.
Prot. Agency, and Kathleen Goforth, U.S. Envtl. Prot. Agency (May 25, 2018)
[hereinafter “EPA May 2018 Email”] (attached as Ex. 52).
342
    Corps ROD at 12–13.
343
    Id.


                                             69
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 71 of 90



rock and mine tailings into the drainage, was not within the Corps’ jurisdiction, and thus
would not be considered in the public interest review.344
       259.   The South Pacific Division then proceeded to review and consider the
economic benefits associated with the operation of the mine.345 The South Pacific
Division stated, “[t]he proposed action, which would produce resources such as copper,
molybdenum, and silver, would further the objective of the applicant as well as stated
interests of both Arizona and the United States in the development of mineral
resources.”346 The ROD further highlighted “the public need for these minerals . . . [and]
the economic benefits associated with the development of the proposed action.”347 The
South Pacific Division found that “[b]eneficial effects would occur as a result of
increases in employment and local, state, and federal tax revenue as a result of the
proposed construction and operations of the mine.”348
       260.   While the South Pacific Division touted the purported economic benefits
from operation of the mine to find that the “proposed action” is in the public interest, the
South Pacific Division failed to consider the other side of the balance sheet.349 As a
result, the ROD is silent on the negative effects of the mine, including negative economic
impacts and the permanent loss of important public values, such as conservation, secure
and clean water supplies, fish and wildlife habitat, cultural resources, and aesthetics,
leading to a permit decision that is contrary to the public interest and will cause great
harm to the Tribes’ interests.350




344
    Id. at 13.
345
    Id. at 56.
346
    Id.
347
    Id.
348
    Id. at 60.
349
    See id. at 56–69 (limiting the discussion of adverse impacts to clearing, grubbing, and
grading washes with native material and generally repeating that effects of such activities
“would be less than those identified in the Final EIS”).
350
    See id.


                                             70
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 72 of 90



       261.    In its economics analysis, the South Pacific Division failed to consider the
loss of outdoor-based recreation or reductions in property values due to the Rosemont
Mine.351 In its conservation analysis, the South Pacific Division failed to consider the
loss of surface water rights or surface flows at Las Cienegas NCA, including Helvetia,
Chavez, and Zackendorf Springs, as well as upper Empire Gulch.352 In its water supply
analysis, the South Pacific Division failed to consider the loss of 500–550 domestic
wells, 59 seeps and springs, or stormwater runoff in Davidson Canyon during active
mining.353 In its analysis of water quality, the South Pacific Division failed to consider
the impacts of acid-rock runoff or the toxic pit lake.354 The South Pacific Division even
turned a blind eye on the visual impacts of the mine pit, waste rock pile, and tailings in its
analysis of aesthetics.355
       262.    The South Pacific Division failed to explain why its new approach—
covering the WOTUS areas first with “native material” and abandoning an analysis of the
secondary impacts—was in the public interest. In fact, the South Pacific Division’s own
analysis demonstrates that the grading, grubbing, and clearing activities would result in
significant adverse effects to cultural resources, including tribal cultural resources and a
TCP.356 The L.A. District found that these adverse effects to tribal cultural resources and
traditional cultural properties was a key factor warranting denial of a permit as contrary
to the public interest.357




351
    Id. at 60–61.
352
    Id. at 57–60.
353
    Id. at 66.
354
    Id. at 66–67.
355
    Id. at 61.
356
    Corps Dec. 2016 Letter on District Permit Denial at 3.
357
    Id.


                                             71
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 73 of 90



The Forest Service Promptly Approves a Revised Mining Plan of Operations
       263.   Twelve days after the South Pacific Division issued the 404 Permit, the
Forest Service approved a Revised Mining Plan of Operations (“MPO”) on March 20,
2019, authorizing Rosemont to commence construction and operation of the mine.358
       264.   The MPO does not allow Rosemont to prefill all of the WOTUS under the
waste rock piles with native material. Rather, it contains a Revegetation and Growth
Media Monitoring Plan that prohibits the use of any cleared and grubbed material under
the waste rock piles.359 The plan requires Rosemont to stockpile this material for future
revegetation and reclamation on top of the waste rock piles.360
       265.   The mitigation measures in the FEIS also prohibit Rosemont from filling all
of the WOTUS under the waste rock piles with native material cleared from the site.
Mitigation Measure B-10 required Rosemont to save the cleared and grubbed material for
reclamation activities: “Growth media would be salvaged, stockpiled and placed in
accordance with the final MPO in areas protected from mining operations that are stable,
isolated from surface water, and gently sloping and well drained.”361 The FEIS imposes
this requirement so that the native material can be used to reclaim the site after mining
operations and “provide stability, organic matter, and microhabitats for seed germination,
invertebrates, and small vertebrate species.”362




358
    Rosemont Copper Co., Mine Plan of Operations – Volume 1 (2018) [hereinafter
“Final Revised MPO”] (attached as Ex. 53).
359
    See Revegetation and Growth Media Plan at 14 (“Cleared and grubbed material will
not be buried in the Landform.”).
360
    Id. at 14–16.
361
    FEIS Vol. 5 at B-10.
362
    Id.


                                             72
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 74 of 90



Rosemont Proposes to Excavate All of the Burial Sites Within 135 Days
       266.   The Forest Service prepared a “Data Recovery Plan” to survey and/or
excavate 60 of the 82 archaeological sites within the mine footprint.363 The plan divides
the activities into two phases that would proceed simultaneously.364 Phase 1 would
require mapping each site, removing artifacts on the site surface, and conducting
additional exploratory investigations.365 Phase II would involve the excavation and
removal of cultural artifacts, including human remains, funerary objects, sacred items,
and objects of cultural patrimony.366
       267.   Phase II excavations include the use of backhoe trenches, mechanical
stripping, and shovel stripping.367 Backhoe trenches are mechanically excavated trenches
that are 20 meters long by .75 meters wide by 1.5 meters deep.368 Once the trenches are
excavated, the trench walls will be scraped with a shovel to allow greater visibility of
subsurface features, including burials and other sacred objects.369 Mechanical stripping
involves the use of a specially designed 1.8 meter-wide toothless backhoe bucket to peel
away accumulated overburden until the outlines of features are exposed.370 Shovel
stripping involves the use of a flathead shovel strip off the top layers of soil to expose
buried features.371




363
    SWCA Envtl. Consultants, Historic Properties Treatment Plan for the Proposed
Rosemont Copper Project, Pima County, Arizona at 4 (2014) [hereinafter “HPTP”]
(attached as Ex. 54).
364
    Id. at 89; WestLand Res., Inc., Rosemont Data Recovery Schedule at 3–4 (2018)
[hereinafter “Data Recovery Schedule”] (attached as Ex. 55).
365
    HPTP at 89.
366
    Id. at 89, 281.
367
    Id. at 90–92.
368
    Id. at 90.
369
    Id. at 91.
370
    Id.
371
    Id. at 92.


                                             73
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 75 of 90



       268.   Rosemont identified 30 sites that would undergo Phase I recovery (with the
potential to undergo later Phase II excavations); one site that would undergo both Phase I
and Phase II operations; and, 23 sites that would undergo Phase II excavations372
       269.   Among the sites that would undergo Phase II excavations are multiple
Hohokam habitation sites, many of which likely contain additional burial sites and
ancestral remains, including the Gaylor Ranch Prehistoric Site (AZ EE:2:52/76).373
Previous investigations of the Gaylor Ranch site associated with the ANAMAX mine
revealed extensive artifact collections and concentrations of human remains.374 Twenty-
five sets of human remains were excavated from the Gaylor Ranch site during the
ANAMAX project.375 “There is a high likelihood that additional Native American
human remains would be discovered at” this site.376
       270.   Rosemont developed a schedule to complete all Phase I and Phase II
operations within 135 days.377
       271.   Rosemont would immediately start Phase II excavations at the Gaylor
Ranch Prehistoric Site.378 Rosemont plans to excavate any and all human remains from
the Gaylor Ranch Site within two months.379 Areas will be mechanically stripped to
expose any unexcavated features.380 Fourteen backhoe trenches will be dug.381 All
artifacts found at the sites will be collected, and any human remains and associated
artifacts would be removed.382



372
    Data Recovery Schedule at 1.
373
    Compare id. at 2 tbl.1, with HPTP at 251 tbl.6.14.
374
    HPTP at 139–44.
375
    Id. at 141.
376
    Id. at 144.
377
    Data Recovery Schedule at pdf. 11.
378
    Id. at 4, pdf.9 fig.2; HPTP at 252 tbl.6.14.
379
    Data Recovery Schedule at 4.
380
    HPTP at 132.
381
    Id.
382
    Id. at 143–44.


                                            74
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 76 of 90



       272.   Rosemont anticipates commencing certain ground-disturbing activities at
the Rosemont mine site in the near future.383 Rosemont has agreed to provide notice to
the Parties at least 30 days prior to the commencement of such activities.384
                               FIRST CAUSE OF ACTION
         (Violation of CWA and APA—Unjustified Destruction of WOTUS)
       273.   Plaintiffs reallege and incorporate by reference the preceding paragraphs.
       274.   The CWA prohibits the unpermitted discharge of any pollutant, including
fill material, into WOTUS. 33 U.S.C. § 1311(a). While the CWA generally prohibits the
discharge of fill material into WOTUS, the Corps may grant a permit to discharge fill
material, but only so long as the Corps has taken “all appropriate and practicable steps to
avoid and minimize adverse impacts to waters of the United States.” 40 C.F.R. §
230.91(c)(2). Accordingly, in every permit application, the applicant must establish a
legitimate overall project purpose. The Corps must then ensure that the proposed fill
activity is essential to that overall purpose (i.e., there are no “practicable” alternatives that
do not involve filling WOTUS). See id. § 230.10(a); id. § 230.10(a)(1)(i) (defining
“practicable alternatives” to encompass “[a]ctivities which do not involve a discharge of
dredged or fill material”). Courts have strictly construed this requirement, prohibiting the
Corps from granting permits for “merely incidental” fill activities that do not serve the
project purpose and needlessly destroy WOTUS.
       275.   Rosemont submitted a 404 permit application to the Corps in 2011 setting
forth its overall project purpose of developing an open pit copper mine. Rosemont
identified the fill activities required to develop the Rosemont Mine—namely,




383
    Rosemont Copper Company’s Notice of Permit Issuance, ECF No. 177, Ctr. for
Biological Diversity, et al. v U.S. Fish and Wildlife Serv., et al., Case No. 4:17-cv-00475-
TUC-JAS; 4:17-cv-00576-TUC-JAS; 4:18-cv-00189-TUC-JAS (D. Ariz.) [hereinafter
“Rosemont Notice of Permit Issuance”] (attached as Ex. 56).
384
    Id.


                                               75
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 77 of 90



constructing the mine pit and discharging waste rock and tailings into WOTUS on the
mine site.
       276.   The L.A. District analyzed the permit application and identified the fill
activities needed to develop the Rosemont Mine, as described in the Barrel Alternative.
The L.A. District determined that Rosemont needed to discharge “Excavated Waste
Rock” or “ROM [Run-of-Mine] Rock” in order to construct the waste rock and dry stack
tailings facilities. The L.A. District also determined that Rosemont needed a fill permit
to construct the mine pit in WOTUS. Accordingly, the L.A. District requested comments
from the public and expert agencies regarding the impacts of these fill activities on
WOTUS.
       277.   For almost eight years, EPA, Pima County, the Tribes, and the vast
majority of the public vigorously opposed Rosemont’s request for a 404 Permit to
construct the mine pit and discharge toxic waste rock into WOTUS, identifying the
unacceptable direct, secondary, and cumulative effects of constructing the mine pit and
discharging waste rock and tailings into WOTUS, as described in the public notice.
       278.   The L.A. District refused to grant the 404 Permit because the construction
of the mine pit and discharge of waste rock would cause significant degradation to
WOTUS, violate state water quality standards, and be contrary to the public interest. The
L.A. District referred its final decision to the Corps’ South Pacific Division for review
after Arizona’s governor expressed his support for the mine despite its harmful impacts.
       279.   After receiving the referral, the South Pacific Division abruptly reversed
course, and issued a permit that—for the first time—instructed Rosemont to prefill all of
the WOTUS on the site with “native material” prior to any mining operations. The South
Pacific Division reasoned that these prefilling activities (clearing, grubbing, and grading
the site) would eliminate not only all of the WOTUS, but with them, the Corps’ very
jurisdiction under the CWA. By simply issuing a prefilling permit, the South Pacific
Division reasoned that the construction of the mine pit and dumping of waste rock could




                                             76
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 78 of 90



occur in the same exact area and as described in the Barrel Alternative, but without any
analysis of the environmental impacts of discharging those materials.
       280.   The South Pacific Division’s last-minute reversal of its position with
respect to the regulated fill activities, the scope of its review, and its determination to
approve the permit, violated the CWA and basic principles of administrative law.
       281.   Contrary to the Guidelines, the South Pacific Division never explained, let
alone demonstrated, why prefilling all of the washes with native material was essential,
as opposed to merely incidental or unnecessary, to the overall project purpose of
developing the Rosemont Mine, as described in the Barrel Alternative. See id. §
230.10(a). Instead, the South Pacific Division simply assumed, without analysis, that the
Barrel Alternative involved prefilling all of the washes with native material. But the
record contradicts this assumption for at least five reasons. First, Rosemont never
requested a permit to prefill all of the washes with native material to construct the
Rosemont Mine as described in the Barrel Alternative. Second, the L.A. District never
identified any need to prefill all of the washes with native material to meet the Barrel
Alternative. Third, filling all of the washes with native material would be inconsistent
with the Barrel Alternative and violate the MPO, which prohibit Rosemont from burying
the topsoil and vegetation under the waste rock piles. Indeed, the Forest Service’s
approval of the Barrel Alternative is premised on the retention (i.e., stockpiling) of native
material for use in later reclamation. Fourth, the 401 Certification directs Rosemont to
minimize grubbing, grading, and clearing in WOTUS during development of the
Rosemont Mine. The prefilling permit proposes to maximize grubbing, grading, and
clearing in WOTUS. Fifth, prefilling the washes would be pointless, as Rosemont plans
to either detonate these same exact areas with explosives (for the mine pit) or bury them
under 1.9 billion tons of waste rock (for the waste rock and tailings facility).
       282.   The South Pacific Division did not grapple with any of these facts, and thus
failed to provide a “reasoned analysis” for its last-minute decision to modify the permit




                                              77
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 79 of 90



and instruct Rosemont to prefill all of the washes with native material. See State Farm,
463 U.S. at 42.
       283.   Indeed, the South Pacific Division only discussed the prefilling of the
washes as the basis for circumscribing its scope of analysis and excluding the secondary
effects associated with the constructing and operating the Rosemont Mine. But the South
Pacific Division cannot authorize the destruction of WOTUS for the sole purpose of
destroying its regulatory jurisdiction, constraining its analysis and evading the
requirements of the CWA. Such an approach conflicts with the very purpose of the
CWA—the protection of waters of the United States—and would eviscerate the
protections afforded by the Guidelines.
       284.   The South Pacific Division’s decision to grant a permit to prefill all of the
washes was arbitrary, capricious, an abuse of discretion, or otherwise not in accordance
with the CWA and implementing Guidelines. The decision therefore should be set aside
under the APA. 5 U.S.C. § 706(2)(A).
                             SECOND CAUSE OF ACTION
       (Violation of CWA and APA – Failure to Consider Secondary Impacts)
       285.   Plaintiffs reallege and incorporate by reference the preceding paragraphs.
       286.   Even if the Corps could grant Rosemont a permit to prefill every wash on
the site with native material, it still had an obligation to analyze the secondary effects of
activities occurring on top of the filled washes, such as the construction of the waste rock
piles and operation of the mine.
       287.   The Guidelines require the Corps to make factual findings regarding the
impacts of a proposed discharge, “with special emphasis on the persistence and
permanence of the effects.” 40 C.F.R. § 230.10(c). This analysis must include the
secondary effects “associated with a discharge of dredged or fill materials, but do not
result from the actual placement of the dredged or fill material.” Id. § 230.11(h)(1).
       288.   Secondary effects include, for example, the downstream impacts
“associated with the operation of a dam, septic tank leaching and surface runoff from



                                              78
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 80 of 90



residential or commercial developments on fill, and leachate and runoff from a sanitary
landfill located in waters of the U.S.” Id. § 230.11(h)(2). They also encompass the
effects of activities on “fast land” created by the discharge of fill material, which would
occur in this case due to the discharge of native material. Id.
       289.   The South Pacific Division constrained its scope of analysis under the
CWA to the initial discharge of “native material” into WOTUS associated with clearing,
grubbing, and grading of the mine site. As a result, the South Pacific Division
disregarded the secondary effects of activities occurring on top of the filled washes, such
as the construction of the waste rock piles and operation of the mine, including the
drawdown of groundwater and formation of a permanent, toxic pit lake.
       290.   The South Pacific Division’s limited scope of analysis was arbitrary,
capricious, an abuse of discretion, or otherwise not in accordance with the CWA and
implementing Guidelines. The decision therefore should be set aside under the APA. 5
U.S.C. § 706(2)(A).
                              THIRD CAUSE OF ACTION
                              (Violation of CWA and APA –
                      Significant Degradation of Waters of the U.S.)

       291.   Plaintiffs reallege and incorporate by reference the preceding paragraphs.
       292.   The Corps is prohibited from issuing a 404 permit if the proposed discharge
of dredged or fill material “will cause or contribute to significant degradation of the
waters of the United States.” 40 C.F.R. § 230.10(c). Effects contributing to significant
degradation include adverse effects on human health or welfare; life stages of aquatic life
and other water dependent wildlife; aquatic ecosystem diversity, productivity, and
stability; and recreational, aesthetic, and economic values. Id.
       293.   To determine whether a proposed fill activity “will cause or contribute to
significant degradation of the waters of the United States,” the Corps must consider the
direct, indirect, secondary and cumulative impacts resulting from the issuance of the 404
Permit. Id. § 230.11. The Corps must deny a permit where “[t]he proposed discharge



                                             79
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 81 of 90



will result in significant degradation of the aquatic ecosystem” or where “[t]here does not
exist sufficient information to make a reasonable judgment as to whether the proposed
discharge will comply with the[] Guidelines.” Id. § 230.12(a)(3)(ii), (iv).
       294.     Due to its constrained scope of analysis, the South Pacific Division
improperly disregarded EPA’s determination that the 404 Permit would cause significant
degradation to the aquatic ecosystem. The South Pacific Division did not examine EPA’s
factual determinations regarding the direct and secondary effects of the 404 Permit on
physical substrate, water circulation/fluctuation, suspended particulates/turbidity,
contamination, or aquatic ecosystems and organisms. As a result, the South Pacific
Division’s issuance of the 404 Permit was arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with the CWA and implementing Guidelines. The decision
therefore should be set aside under the APA. 5 U.S.C. § 706(2)(A).
                              FOURTH CAUSE OF ACTION
                              (Violation of CWA and APA –
                       Violation of State Water Quality Standards)

       295.     Plaintiffs reallege and incorporate by reference the preceding paragraphs.
       296.     The Corps may not permit the discharge of fill material if it causes or
contributes to violations of any applicable State water quality standard. 40 C.F.R. §
230.10(b)(1).
       297.     Arizona’s “antidegradation” provisions prohibit any discharges, unless they
“will not degrade existing water quality in the downstream OAW.” Ariz. Admin. Code §
R18-11-107.01(C)(3). The antidegradation rules categorically state that “existing water
quality shall be maintained and protected in a surface water that is classified as an OAW
under R18-11-112. Degradation of an OAW is prohibited.” Id. § R18-11-107(D).
ADEQ must impose whatever controls are necessary on indirect discharges that occur
upstream of or to tributaries of an OAW to maintain and protect existing water quality in
a downstream OAW.




                                              80
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 82 of 90



       298.   ADEQ granted a CWA 401 Certification for the proposed Rosemont Mine.
But the EPA Regional Administrator identified multiple flaws in the 401 Certification,
including impacts to water quality that were outside the scope of ADEQ’s regulatory
authority.
       299.   EPA demonstrated that the Rosemont Mine would cause degradation of
Davidson Canyon and Cienega Creek OAWs, including the aquatic ecosystem, due to
increased pollutant loadings, loss of assimilative capacity, and the cumulative effects of
climate change, among other things. EPA also demonstrated that reductions in sediment
transport and stormwater runoff would further degrade these OAWs. EPA concluded that
the 401 Certification lacked enforceable measures to prevent degradation of these OAWs.
       300.   EPA’s concerns regarding “other water quality aspects” under 33 C.F.R. §
320.4(d) rendered the 401 Certification “not conclusive” regarding water quality
considerations, thereby requiring the Corps to independently evaluate the impacts of the
404 Permit on water quality. See 33 C.F.R. § 320.4(d).
       301.   Due to its constrained scope of analysis, however, the South Pacific
Division improperly disregarded EPA’s determination that the 404 Permit would violate
state water quality standards.
       302.   The South Pacific Division also failed to examine the data showing that the
Rosemont Mine would violate Arizona’s wadeable/perennial narrative water quality
standard, which applies to the perennial reaches of Empire Gulch, Cienega Creek, and
Davidson Canyon. The change from being a perennial stream to an ephemeral or
intermittent stream caused by the dewatering (alone and in combination with modeled
impacts from climate change), such as is predicted to occur for Upper Empire Gulch and
other waters, would violate the Arizona wadeable/perennial water quality standard. Ariz.
Admin. Code §§ R18-11-108(E), R-18-11-108.01(A).
       303.   Due to its failure to examine the data establishing violations of state water
quality standards, the South Pacific Division’s issuance of a 404 Permit was arbitrary,
capricious, an abuse of discretion, or otherwise not in accordance with the CWA and


                                             81
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 83 of 90



implementing Guidelines. The decision therefore should be set aside under the APA. 5
U.S.C. § 706(2)(A).
                              FIFTH CAUSE OF ACTION
        (Violation of CWA and APA – Flawed Public Interest Determination)

       304.   Plaintiffs reallege and incorporate by reference the preceding paragraphs.
       305.   The Corps cannot issue a 404 permit if it “would be contrary to the public
interest.” 33 C.F.R. § 320.4(a)(1). This far-reaching inquiry requires “a careful
weighing” of “the probable impacts” of a proposed project on “[a]ll factors which may be
relevant to the proposal,” including conservation, water supply, water quality, fish and
wildlife values, aesthetics, and historical properties, among other things. Id. The
decision should “reflect the national concern for both protection and utilization of
important resources.” Id.
       306.   To ensure an objective analysis, the Corps must use the same scope of
analysis for the benefits and impacts of a proposal. See id. pt. 325, App. B § 7(b)(3).
       307.   The South Pacific Division impermissibly limited its scope of analysis to
exclude the impacts of mine operations.
       308.   The South Pacific Division also undertook a skewed analysis of the
Rosemont Mine, considering only its benefits, but not its significant costs, and then
concluded that the mine’s economic benefits were in the public interest. But the South
Pacific Division ignored other costs associated with the mine, including impacts to
downstream WOTUS due to the drawdown of the regional aquifer; degradation of surface
water quality and reduction in surface water quantity, including impacts to OAWs
(Davidson Canyon and Cienega Creek) downstream of the proposed project; impacts to
fish and wildlife, including threatened and endangered species; loss of nature-based
recreation and reduced property values due to development of the mine; and, the visual
blight of a massive open-pit copper mine on the landscape.
       309.   The South Pacific Division also failed to provide a rational explanation for
why a modified permit to clear, grub, and grade all of the WOTUS was in the public


                                            82
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 84 of 90



interest, when neither Rosemont nor the L.A. District identified these activities as part of
the original proposal and when they would cause severe, irreparable, and irreversible
harm to tribal cultural resources.
       310.   The South Pacific Division’s failure to fully consider all required and
relevant factors in making its public interest determination was arbitrary, capricious, an
abuse of discretion, or not otherwise in accordance with the CWA and the Corps’
implementing regulations. The decision therefore should be set aside under the APA. 5
U.S.C. § 706(2)(A).

                              SIXTH CAUSE OF ACTION
(CWA, NEPA, and APA —Violation of Public Notice and Comment Requirements)

       311.   Plaintiffs allege and incorporate by reference the preceding paragraphs.
       312.   The CWA authorizes the Corps to issue permits, after notice and
opportunity for public hearing, for the discharge of dredged or fill material into the
waters of the U.S. at specified disposal sites. 33 C.F.R. § 320.2(f). “[P]ublic notice is the
primary method of advising interested parties of the proposed activity for which a permit
is sought, and of soliciting comments and information necessary to evaluate the probable
impact on the public interest. The notice must, therefore, include sufficient information
to give a clear understanding of the nature and magnitude of the activity to generate
meaningful comment.” Id. § 325.3(a).
       313.   To ensure informed decisionmaking, NEPA requires that all federal
agencies “[m]ake diligent efforts to involve the public in preparing and implementing
their NEPA procedures.” 40 C.F.R. § 1506.6(a). The agencies “shall involve
environmental agencies, applicants, and the public, to the extent practicable, in preparing
assessments required by [40 C.F.R.] § 1508.9(a)(1).” Id. § 1501.4(b).
       314.   The L.A. District issued a Public Notice identifying Rosemont’s proposal to
construct the mine pit and discharge waste rock into WOTUS in accordance with the
Barrel Alternative, as described in the EIS. The public notice specifically advised the



                                             83
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 85 of 90



public and other reviewing agencies that “[i]mpacts to potential [WOTUS] within the
waste rock storage area will result from the placement of [Run of Mine] waste rock.”385
         315.   For almost eight years—until March 8, 2019—EPA, Pima County, the
Tribes, and the vast majority of the public addressed the activities described in the public
notice. They vigorously opposed Rosemont’s request for a 404 Permit to construct the
mine pit and discharge toxic waste rock into WOTUS, identifying the unacceptable
direct, secondary, and cumulative effects from the discharge of waste rock and tailings
into WOTUS.
         316.   Without notice, the South Pacific Division significantly modified the 404
Permit from the original proposal described in the public notice. The South Pacific
Division instructed Rosemont, at the last minute, to discharge “native material” into
WOTUS located at the waste rock and tailings sites, and modified the scope of analysis to
exclude the impacts from the waste rock and tailings piles that had long been the focus of
the 404 permitting process. The South Pacific Division also authorized new discharges
of 8.9 acres of fill into Sonoita Creek, destroying the existing channel. However, the
South Pacific Division never issued a public notice for these proposed discharges. These
significant modifications of the proposal undermined the public and the Tribes’ ability to
participate meaningfully in the permitting process.
         317.   The South Pacific Division failed to provide the public with any
opportunity to comment on the Supplemental EA that purportedly analyzed the two
entirely new mitigation components: the destruction of 8.9 acres of WOTUS at Sonoita
Creek and the removal of four stock tanks.
         318.   The South Pacific Division’s failure to provide sufficient public notice and
the opportunity for meaningful public comment on the new discharges and the HMMP
was arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with the




385
      Corps Public Notice at 4.


                                              84
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 86 of 90



CWA, NEPA, and implementing regulations. The decision therefore should be set aside
under the APA. 5 U.S.C. § 706(2)(A).
                            SEVENTH CAUSE OF ACTION
                           (Violation of CWA, NEPA and APA –
                     Failure to Analyze and Mitigate Adverse Impacts)

       319.   Plaintiffs reallege and incorporate by reference the preceding paragraphs.
       320.   The Corps shall not issue a 404 permit (1) “unless appropriate and
practicable steps have been taken which will minimize potential adverse impacts of the
discharge on the aquatic ecosystem,” and (2) the proposed discharge will not “cause or
contribute to significant degradation of the waters of the United States.” 40 C.F.R. §
230.10(c), (d).
       321.   The Corps “must determine the compensatory mitigation to be required in a
DA [404] permit, based on what is practicable and capable of compensating for aquatic
resource functions that will be lost as a result of the permitted activity.” Id. §
230.93(a)(1). In making this determination, “the district engineer must assess the
likelihood for ecological success and sustainability, the location of the compensation site
relative to the impact site and their significance within the watershed, and the costs of the
compensatory mitigation project.” Id.
       322.   A correct determination of the “secondary effects” of a proposed discharge
is critical to any evaluation of the adequacy of a plan to mitigate those effects. Without
such a determination, it is impossible to determine whether the proposed mitigation is
“commensurate with the amount and type of impact that is associated with a particular
[404] permit.” Id.
       323.   NEPA requires an agency to “include appropriate mitigation measures not
already included in the proposed action or alternatives,” id. § 1502.14(f), as well as
“[m]eans to mitigate adverse environmental impacts (if not fully covered under §
1502.14(f)),” id. § 1502.16(h). The Corps must evaluate any mitigation measures it
adopts and relies upon in approving an agency action for their effectiveness.



                                              85
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 87 of 90



       324.   In addition, the Corps is required to “[s]tate whether all practicable means
to avoid or minimize environmental harm from the alternative selected have been
adopted, and if not, why they were not. A monitoring and enforcement program shall be
adopted and summarized where applicable for any mitigation.” Id. § 1505.2(c). “Any
such measures that are adopted must be explained and committed in the ROD.” Forty
Most Asked Questions Concerning CEQ’s National Environmental Policy Act
Regulations, 46 Fed. Reg. 18,026, 18,036 (Mar. 23, 1981).
       325.   The South Pacific Division failed to analyze the secondary effects
associated with granting a 404 Permit for the Rosemont Mine. As a result, the South
Pacific Division never ensured that Rosemont’s HMMP includes mitigation measures to
offset the significant degradation to WOTUS caused by the reduced stormwater runoff,
acid rock drainage, groundwater dewatering, and formation of a toxic pit lake.
Furthermore, the South Pacific Division failed to assess whether there were practicable
measures to mitigate the loss of stormwater runoff, acid rock drainage, groundwater
dewatering, or formation of a toxic pit lake.
       326.   Consequently, the South Pacific Division’s decision to grant a 404 Permit
was arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with the
CWA, NEPA, and implementing Guidelines. The decision therefore should be set aside
under the APA. 5 U.S.C. § 706(2)(A).
                            EIGHTH CAUSE OF ACTION
              (Violation of NEPA and APA – Failure to Prepare an EIS)

       327.   Plaintiffs reallege and incorporate by reference the preceding paragraphs.
       328.   NEPA requires federal agencies to prepare an EIS for all “major Federal
actions significantly affecting the quality of the human environment.” 42 U.S.C. §
4332(C). To forego preparation of an EIS, an agency must prepare an EA that provides
sufficient evidence and analysis to support a Finding of No Significant Impact. 40 C.F.R.
§§ 1508.9, 1508.13. The EA must take a hard look at the direct, indirect, and cumulative
impacts of each reasonable alternative to determine if there may be any significant


                                                86
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 88 of 90



impacts requiring preparation of an EIS. Id. §§ 1502.16(a), (b), 1508.25(c).
Furthermore, the EA must take a hard look at mitigation measures for a proposed action
in order to evaluate the severity of the action’s adverse effects. Id. §§ 1502.14(f),
1502.16(h), 1508.25(b)(3).
       329.   In determining whether a proposed project may result in significant
impacts, the agency must analyze ten “Intensity” criteria listed in 40 C.F.R. § 1508.27(b).
Some of the factors relevant to “intensity” are:
               The degree to which the effects on the quality of the human
                  environment are likely to be highly controversial.
               The degree to which the possible effects on the human environment are
                  highly uncertain or involve unique or unknown risks.
               Whether the action is related to other actions with individually
                  insignificant but cumulatively significant impacts.
               Whether the action threatens a violation of Federal, State, or local law
                  or requirements imposed for the protection of the environment.
Id. § 1508.27(b)(4)–(5), (7), (10).

       330.   The South Pacific Division impermissibly relied on the Supplemental EA to
forego preparation of an EIS. Among other things, the Supplemental EA failed to take a
hard look at (1) the highly controversial impacts related to the destruction of Sonoita
Creek to earn mitigation credits for the Rosemont Mine; (2) the significant uncertainty
regarding the reconstruction of Sonoita Creek and the unverified impact of the stock tank
removals; and (3) the inadequacies in Arizona’s 401 Certification, which lacks any
enforceable or verified measures to prevent significant degradation of OAWs.
       331.   As a result of the flawed Supplemental EA, the South Pacific Division’s
decision to forego preparation of an EIS was arbitrary, capricious, an abuse of discretion,
and not otherwise in accordance with NEPA and its implementing regulations. The
decision therefore should be set aside under the APA. 5 U.S.C. § 706(2)(A). Due to the



                                             87
 Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 89 of 90



significant impacts of granting the 404 Permit, the Corps must prepare an EIS to comply
with NEPA.
                                 PRAYER FOR RELIEF
      THEREFORE, Plaintiffs respectfully request that this Court:
            1.       Declare that the Corps violated the CWA, NEPA, and their
     implementing regulations;
            2.       Set aside and vacate the Corps’ ROD, 404 Permit, and Supplemental
     EA;
            3.       Issue an injunction barring Defendants from approving any mine-
     related activities pursuant to the Section 404 Permit, unless and until Defendants
     comply with NEPA, the CWA, and their implementing regulations;
            4.       Order the Corps to prepare an EIS analyzing the significant impacts
     of the proposed mitigation measures and modifications to the 404 Permit;
            5.       Enter such other declaratory relief, and temporary, preliminary, or
     permanent injunctive relief as may be prayed for hereafter by Plaintiffs;
            6.       Award Plaintiffs their reasonable fees, costs, and expenses, including
     attorney’s fees, associated with this litigation pursuant to the Equal Access to Justice
     Act, 28 U.S.C. § 2412(d), and/or all other applicable authorities; and
            7.       Grant Plaintiffs such additional relief as the Court deems just and
     proper.

      DATED this 10th day of April, 2019,



                     /s/ Stuart C. Gillespie
                     Heidi J. McIntosh (CO Bar No. 48230)
                             (pro hac vice pending)
                     Stuart C. Gillespie (CO Bar No. 42861)
                             (pro hac vice pending)
                     Caitlin Miller (CO Bar No. 50600)
                             (pro hac vice pending)
                     Earthjustice


                                             88
Case 4:19-cv-00205-JAS Document 1 Filed 04/10/19 Page 90 of 90



                633 17th Street, Suite 1600
                Denver, CO 80202
                sgillespie@earthjustice.org
                Phone: (303) 996-9616
                Fax: (720) 550-5757

                Attorneys for Plaintiffs Tohono O’odham Nation; Pascua Yaqui
                Tribe; and Hopi Tribe




                                      89
